 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!/00 ',.- '12  345/0!"#$%&'() *"&+'$,- !"#.)/ 0"123& *),-$% 4 *#5,6 !)17'8) 96'"6 ::;;< !)17'8) =5+-">))& ?6$)16,@$'"6,- 96'"6< ABC@D?EF #678 94:#+:9;9<=>6?<9@ 9==;!"#$%$&' +'! &.!".-A #*+$.>+' -+))$%)+ +'! >">-".% ,$"->+' +'!%#*+B>-".&C %8DE8FG8H <4@ 9==/@ +IFJCJ7EH6EJK8 ,6L MNIO8 M8778 PQ8JF6C J77N8I ER8 6EE6SR8I I8SJ7J1C2  )R8 .8T7D1CI8CE UJQ8I 8VS8DEJ1C7 6CI 6 7NDD1HEJCO GHJ8U@ 6CI ER8 W8C8H6Q #1NC78Q UJQ8I 6C 8VS8DEJ1C2)R8 -16HI R67 S1C7JI8H8I ER8 I8SJ7J1C 6CI ER8 H8S1HI JC QJORE 1U ER8 8VS8DEJ1C7 6CI GHJ8U7 6CI R67I8SJI8I E1 6UUJHF ER8 XNIO8Y7 HNQJCO7@ UJCIJCO7@<6CI S1CSQN7J1C7 6CI E1 6I1DE ER8 H8S1FF8CI8I &HI8H 67 F1IJUJ8I29)R8 XNIO8 U1NCI ER6E ER8 .87D1CI8CE KJ1Q6E8I %8SEJ1C Z[6\[;\ 6CI [<\ LR8C JE NCJQ6E8H6QQ? SR6CO8I ER8 E8HF7 6CI S1CIJEJ1C7 1U 8FDQ1?F8CE 1U ER8 ]CNEHJEJ1C 7ND8HKJT71H7^ LJER1NE 6UU1HIJCO ER8 BCJ1C C1EJS8 6CI 6C 1DD1HENTCJE? E1 G6HO6JC2  _8 6OH882  _8 6Q71 6UUJHF ER8 XNIO8Y7 UJCIJCO ER6E ER8 .87D1CI8CE KJ1Q6E8I %8SEJ1C Z[6\[/\ 1U ER8 +SE G? SR6COJCO JE7 CNEHJEJ1C 7ND8HKJ71H7Y E8HF7 6CI S1CIJEJ1C71U8FDQ1?F8CE G8S6N78 ER8? X1JC8I 6CI 7NDTD1HE8I ER8 BCJ1C2)R8 .87D1CI8CE 1D8H6E87 6 R17DJE6Q JC -6? %R1H8@ '8L A1H`2  %8K8H6Q 8FDQ1?887 F6C6O8 ER8 CNEHJEJ1C6Q C88I7 1U D6EJ8CE7 JC ER8 R17DJE6Q2  aHJ1H E1 %8DE8FG8H 5@ 9==9@/ERH88 8FDQ1?887 R6I ER8 EJEQ8 1U CNEHJEJ1C 7ND8HKJ71HT$@ 6CI ERH88 8FDQ1?887 R6I ER8 EJEQ8 1U CNEHJEJ1C 7ND8HKJ71HT$$20'NEHJEJ1C 7ND8HKJ71H7T$ 6778778I D6EJ8CE7Y JCIJKJIN6Q CNEHJEJ1C6Q C88I7@ 6CI F6I8 JCIJKJIN6Q IJ8E6H? H8S1FTF8CI6EJ1C72  'NEHJEJ1C 7ND8HKJ71H7T$$ IJ7EHJGNE8I D6S`8E7 S1CE6JCJCO CNEHJEJ1C6Q JCU1HF6EJ1C 6CI DNbb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cN87E2  _8 UJCI F8HJE JC ER8 W8C8H6Q #1NC78QY7 8VS8DEJ1C 6CI LJQQ I8Q8E8 ]1C H8c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d ])*" ">a,&A""% *+e" e&)"! )& M&$' <<442  8/ /-.9@ 6QQ 7ND8HKJ7J1C 6CI C1CTNCJ1C E67`7 LJQQ G8 H8F1K8I UH1F ?1NH X1G I87SHJDEJ1C2^  ["FDR67J7 6II8I2\)1 87E6GQJ7R 6 KJ1Q6EJ1C1U %8SEJ1C Z[6\[/\ NCI8H )&4:9" ;4$2@ 9;< ',.- <=Z/ [<4Z=\@ 8CUI2 559 (29I Z44 [<7E #JH2 <4Z<\@ S8HE2 I8CJ8I 0;; B2%2 4Z4 [<4Z9\@ ER8 W8C8H6Q #1NC78Q FN7E UJH7E DH1K8@ G? 6 DH8D1CI8H6CS8 1U ER8 H8Q8K6CE 8KJI8CS8@ ER6E 6C 8FDQ1?88Y7 NCJ1C 6SEJKJE? L67 6 F1EJK6EJCO U6SE1H JC ER8 8FDQ1?8HY7 6IK8H78 6SEJ1C 6O6JC7E ER6E 8FDQ1?882  a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`8C ER8 76F8 6IK8H78 6SEJ1C 6O6JC7E ER8 8FDQ1?88@ 8K8C JC ER8 6G78CS8 1U ER8 8FDQ1?88Y7 NCJ1C 6SEJKJE?2  ',$#*%/,$ B&,/7 <2#%( C415 6$.7@ /0< ',.- 4;Z@ 455[9==0\2  + H87D1CI8CE 7NDD1HE7@ H6ER8H ER6C H8GNE7@ ER8 JCU8H8CS8 ER6E JE 6SE8I U1H NCQ6LUNQ H86T71C7 LR8C JE DH1UU8H7 U6Q78 8VDQ6C6EJ1C7 U1H JE7 6SEJ1C7@ R1L8K8H2  3,1 3,DD-$4.#"4,$/ E-*F 3,#/"5 ;;3@ 7NDH6f ;4D2/",$2 8GG#&2* 3,&G7@ 9;; ',.- 399@ 399 [<4Z<\@   ;)R8 .87D1CI8CE EH6C7U8HH8I H87D1C7JGJQJE? 1K8H 677877JCO D6EJ8CE7Y CNEHJEJ1C6Q C88I7 UH1F ER8 CNEHJEJ1C 7ND8HKJ71H7T$ E1 H8OJ7E8H8I IJ8EJSJ6C7 LR1 L8H8 C1E JC ER8 G6HO6JCJCO NCJE@ 6CI O6K8 ER8 CNEHJEJ1C 7ND8HKJ71H7T$$ ER8 E67`7 ER6E IJ8E SQ8H`7 R6I D8HU1HF8I DHJ1H E1 ER8 8Q8SEJ1C2  +IIJTEJ1C6QQ?@ ER8 .87D1CI8CE SR6CO8I ER8 CNEHJEJ1C 7ND8HKJ71H7Y X1G EJEQ87@ 7R1HE8C8I ER8JH QNCSRGH86`7@ 6CI H8cNJH8I 9 L88`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a$)+,5/;8CUI2 3=; (29I 344 [5ER #JH2 <4Z9\2  )R8 XNIO8 U1NCI ER6E ER8 .87D1CI8CEY7 8VDQ6C6EJ1C7 U1H 6IK8H78Q? SR6COJCO ER8 E8HF7 6CI S1CIJEJ1C7 1U ER8 CNEHJEJ1C 7ND8HKJ71H7Y 8FDQ1?F8CE L8H8 DH8E8VEN6Q@ 6CI ER8 H8S1HI 6FDQ? 7NDTD1HE7 ER8 XNIO8Y7 UJCIJCO2  _8 H8S1OCJb8 ER6E@ DHJ1H E1 ER8 8Q8SEJ1C@ .87D1CI8CE %ND8HKJ71H ,JCI6 -1JH8 E1QI 8FTDQ1?887 ER6E@ 6E 71F8 D1JCE JC ER8 UNENH8@ ER8 .87D1CI8CE L1NQI G8 Q11`JCO E1 R6K8 ER8 IJ8E6H? 677877F8CE L1H` 7RJUE8I UH1F CNEHJEJ1C 7ND8HKJ71H7 E1 IJ8EJSJ6C72  *1LT8K8H@ ER8H8 L67C1 UJHF I8SJ7J1C 67 E1 LR8C@ 1H 8K8C LR8ER8H@ ERJ7 L1NQI G8 I1C82  )1 ER8 S1CEH6H?@ ER8 .8T7D1CI8CE 7NG78cN8CEQ? [MNQ? 9;\ 78CE 6 F8F1 E1 8FDQ1?T887@ E8QQJCO ER8F ER6E C1 SR6CO8 L67 S1CE8FDQ6E8I2  *1L8K8H@ 1C ER8 I6? 6UE8H ER8 8Q8SEJ1C@ ER8 .87D1CI8CE 6GHNDEQ? 6CC1NCS8I ER8 SR6CO8 6CI 6EEHJGNE8I JE E1 ER8 BCJ1CY7 8Q8SEJ1C KJSE1H?2  $C ER878 SJHSNF7E6CS87@ L8 I1 C1E G8QJ8K8 ER6E ER8 .87D1CI8CE S6C HJOREUNQQ? SQ6JF ER6E JE L67 7JFDQ? S6HH?JCO 1NE 6 DH88Q8SEJ1C I8SJ7J1C2&NH IJ778CEJCO S1QQ86ON8 H8QJ87 1C ER8 .87D1CI8CEY7 IJ7SH8IJE8I 8VDQ6C6EJ1C7 U1H JE7 6SEJ1C7 E1 UJCI ER6E ER8 W8C8H6Q #1NC78Q IJI C1E@ G? 6 DH8D1CI8H6CS8 1U ER8 8KJTI8CS8@ 87E6GQJ7R 6 KJ1Q6EJ1C2  #1CEH6H? E1 1NH IJ778CEJCO S1QQ86ON8@ ER8 .87D1CI8CE IJI C1EgLJER SH8IJGQ8 8KJTI8CS8g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`@ JE7 1UUJS8H7@ 6O8CE7@ 7NSS8771H7@ 6CI 677JOC7@ 7R6QQ E6`8 ER8 6SEJ1C 78E U1HER JC ER8 &HI8H 67 F1IJUJ8I G8Q1L2<2 %NG7EJENE8 ER8 U1QQ1LJCOU1H D6H6OH6DR 9[6\2][6\ .87SJCI ER8 NCJQ6E8H6Q SR6CO87 JFDQ8F8CE8I G? ER8 .87D1CI8CE JC ER8 E8HF7 6CI S1CIJEJ1C7 1U JE7 8FTDQ1?887 JC ER8 NCJE 78E U1HER R8H8JC JC %8DE8FG8H 9==9 U1NCI E1 G8 NCU6JH Q6G1H DH6SEJS87 6CI H8JC7E6E8 ER8 E8HF7 6CI S1CIJEJ1C7 1U 8FDQ1?F8CE LRJSR 8VJ7E8I H8O6HIJCO JE7 8FDQ1?887 JC ERJ7 NCJE DHJ1H E1 ER8 -16HI 8Q8SEJ1C 1C %8DE8FG8H ;@ 9==9f G6HO6JC LJER ER8 BCJ1C JC O11I U6JER NCEJQ 6C 6OH88F8CE 1H JFD6778 J7 H86SR8If 6CI ER8 .8T7D1CI8CE 7R1NQI G8 UNHER8H 1HI8H8I E1 F6`8 LR1Q8 NCJE 8FDQ1?887 U1H 6C? Q177 1U 86HCJCO7 6CI G8C8UJE7 1SS6T7J1C8I G? ER8 .87D1CI8CEY7 NCQ6LUNQ 6SEJ1C7 JC ER8 F6CTC8H 78E U1HER JC ER8 H8F8I? 78SEJ1C 1U ERJ7 I8SJ7J1C2^92 %NG7EJENE8 ER8 U1QQ1LJCO U1H D6H6OH6DR 9[8\2][8\ _JERJC <0 I6?7 6UE8H 78HKJS8 G? ER8 .8OJ1C@D17E 6E JE7 U6SJQJE? JC -6? %R1H8@ '8L A1H`@ S1DJ87 1U ER8 6ETE6SR8I C1EJS8 F6H`8I ]+DD8CIJV2^5#1DJ87 1U ER8 C1EJS8@ 1C U1HF7 DH1KJI8I G? ER8 .8OJ1C6Q !JH8SE1H@ 6UE8H G8JCO 7JOC8I G? ER8 .87D1CI8CEY7 H8DH878CE6EJK8@ 7R6QQ G8 D17E8I G? ER8 .87D1CI8CE 6CI F6JCE6JC8I U1H 5= S1CT78SNEJK8 I6?7 JC S1C7DJSN1N7 DQ6S87 JCSQNIJCO 6QQ DQ6S87 LR8H8 C1EJS87 E1 8FDQ1?887 6H8 SN7E1F6HJQ? D17E8I2  .8671C6GQ8 7E8D7 7R6QQ G8 E6`8C G? ER8 .87D1CI8CE E1 JC7NH8 ER6E ER8 C1EJS87 6H8 C1E 6QE8H8I@ I8U6S8I@ 1H S1K8H8I G? 6C? 1ER8HF6E8HJ6Q2  $C ER8 8K8CE ER6E@ INHJCO ER8 D8CIT8CS? 1U ER878 DH1S88IJCO7@ ER8 .87D1CI8CE R67 O1C8 1NE 1U GN7JC877 1H SQ178I ER8 U6SJQJE? JCK1QK8I JC ER878 DH1TS88IJCO7@ ER8 .87D1CI8CE 7R6QQ INDQJS6E8 6CI F6JQ 6E JE7 1LC 8VD8C78 6 S1D? 1U ER8 C1EJS8 E1 6QQ SNHH8CE 8FDQ1?T887 6CI U1HF8H 8FDQ1?887 8FDQ1?8I G? ER8 .87D1CI8CE 7JCS8 %8DE8FG8H 5@ 9==92^/2 %NG7EJENE8 ER8 6EE6SR8I C1EJS8 U1H ER6E 1U ER8 6IFJCTJ7EH6EJK8 Q6L XNIO82>">-". %#*+B>-".@ IJ778CEJCO JC D6HE2_RJQ8 $ 6OH88 LJER ER8 XNIO8 6CI F? S1QQ86ON87 ER6EER8 .87D1CI8CEY7 NCJQ6E8H6Q SR6CO87 E1 ER8 NCJE 8FDQ1?T887Y E8HF7 6CI S1CIJEJ1C7 1U 8FDQ1?F8CE KJ1Q6E8I %8STEJ1C Z[6\[;\@ $ I1 C1E 6OH88 ER6E ER8 76F8 6SEJ1C7 KJ1Q6E8I %8SEJ1C Z[6\[/\2  $C F? KJ8L@ ER8 W8C8H6Q #1NC78Q U6JQ8I E1 87E6GQJ7R G? 6 DH8D1CI8H6CS8 1U ER8 8KJI8CS8 ER6E ER8 .87D1CI8CEY7 6SEJ1C7 L8H8 F1EJK6E8I G? 6CEJNCJ1C 6CJTFN72 )R8 .87D1CI8CE R67 6 Q1CO RJ7E1H? 1U G6HO6JCJCO LJER ER8 BCJ1C S1CS8HCJCO 6DDH1VJF6E8Q? 5== 1U JE7 8FDQ1?T887@ 6CI ER8H8 J7 C1 8KJI8CS8 E1 7NOO87E ER6E ERJ7 G6HO6JCTJCO H8Q6EJ1C7RJD R67 G88C 6C?ERJCO 1ER8H ER6C R6HF1CJT1N72  $C U6SE@ ER8 8KJI8CS8 I8F1C7EH6E87 ER6E ER8 .87D1CTI8CE G8O6C G6HO6JCJCO LJER ER8 BCJ1C JFF8IJ6E8Q? U1QTQ1LJCO ER8 8Q8SEJ1C JC ERJ7 D6HEJSNQ6H NCJE@ 6CI 711C ER8H8T6UE8H ER8 D6HEJ87 H86SR8I 6C 6OH88F8CE E1 6I1DE ER8 76F8 G67JS Q6CON6O8 ER6E J7 S1CE6JC8I JC ER8 6OH88F8CE7 S1K8HTJCO ER8 .87D1CI8CEY7 1ER8H NCJ1CJb8I 8FDQ1?8872  _JER H87D8SE E1 ER8 NCJQ6E8H6Q SR6CO87 6E J77N8@ ER8 .8T7D1CI8CE I187 C1E IJ7DNE8 ER6E JE F6I8 78K8H6Q SR6CO87 E1 E8HF7 6CI S1CIJEJ1C7 1U 8FDQ1?F8CE U1H 71F8 1U JE7 NCJE 8FDQ1?887 S6QQ8I ]CNEHJEJ1C 7ND8HKJ71H72^  +7 ER8 XNIO8 H8S1OCJb8I@ ER8 .87D1CI8CE S1CE8FDQ6E8I@ DHJ1H E1 ER8 8Q8SEJ1C@ DQ6C7 E1 H87EHNSENH8 ER8 CNEHJEJ1C I8D6HEF8CE GNE C1 DQ6C7 E1 JFDQ8F8CE 7D8SJUJS SR6CO87 1C 6 D6HEJSNQ6H I6E8 R6I G88C UJC6QJb8I2  *1L8K8H@ %ND8HKJ71H ,JCI6 -1JH8 8VDQ6JC8I E1 ER8 8FDQ1?887@ L8QQ G8U1H8 ER8 8Q8STEJ1C@ ER6E 7R8 JCE8CI8I E1 OH6IN6QQ? 7RJUE ER8 H87D1C7JGJQTJE? U1H D8HU1HFJCO IJ8E6H? 677877F8CE7 UH1F CNEHJEJ1C 7ND8HKJ71H7 E1 H8OJ7E8H8I IJ8EJSJ6C7 [ERH1NOR 6EEHJEJ1C\@ 6CI ER6E X1G SR6CO87 L1NQI G8 6 D177JGJQJE? JC ER8 UNENH82   !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!5/5-1JH8 E87EJUJ8I ER6E ER878 SR6CO87 L8H8 JCE8CI8I E1 6ITIH877 71F8 1U ER8 DH1GQ8F7 ER8 .87D1CI8CE R6I G88C 8VD8HJ8CSJCO@ 7NSR 67 FJ7E6`87 1C F8CN7@ 6CI ER8 .8T7D1CI8CEY7 DH6SEJS8 L1NQI G8S1F8 F1H8 S1C7J7E8CE LJER ER8 7JFJQ6H DH6SEJS8 1U 1ER8H 6H86 R17DJE6Q72  )R8 H8S1HI 6Q71 7NDD1HE7 ER8 .87D1CI8CEY7 6778HEJ1C ER6E JE F6I8 ER8 SR6CO87 6E J77N8 U1H ER8 DNHD178 1U S1CTU1HFJCO ER8 C8LQ? H8DH878CE8I NCJE 8FDQ1?887Y E8HF7 6CI S1CIJEJ1C7 1U8FDQ1?F8CE E1 ER178 1U 8FDQ1?887 JC 1ER8H NCJE7 6QH86I? S1K8H8I G? 6 S1QQ8SEJK8TG6HO6JCJCO 6OH88F8CE G8EL88C ER8 .87D1CI8CE 6CI ER8 BCJ1C2  (1H 8V6FDQ8@ ER8 8FDQ1?887 6E J77N8 R6I G88C S1C7JI8H8I 8V8FDE UH1F 1K8HEJF8 H8cNJH8F8CE7 DHJ1H E1 ER8 8Q8SEJ1C2 )R8 SR6CO8 H8cNJHJCO 8FDQ1?887 E1 DNCSR 6 EJF8SQ1S` L67 JC7EJENE8I JC 1HI8H E1 S1FD8C76E8 ER878 8FDQ1?887 U1H 1K8HEJF8 L1H`@ S1C7J7E8CE LJER ER8 .87D1CI8CEY7 1GTQJO6EJ1C E1 JE7 1ER8H NCJ1CJb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f JC 1HI8H E1 H8UH6JC UH1F 8CO6OJCO JC 1GX8SEJ1C6GQ8 S1CINSE@ ER8 .8T7D1CI8CE LJ78Q? 6K1JI8I E6`JCO 6SEJ1C7 ER6E S1NQI R6K8 6DD86H8I E1 G8 6C 6EE8FDE E1 JCUQN8CS8 ER8 D8CIJCO 8Q8STEJ1C K1E82    (NHER8H@ 67 78E U1HER 6G1K8@ ER8 .87D1CI8CE I8F1CT7EH6E8I 78K8H6Q Q8OJEJF6E8 GN7JC877 H8671C7 E1 6SS1NCE U1H ER8 SR6CO87 JE F6I82  _RJQ8 ER8 .87D1CI8CEY7 DQ6C E1 H87EHNSENH8 ER8 CNEHJEJ1C I8D6HEF8CE L67 C1E S1FDH8R8CT7JK8 8C1NOR E1 6QQ1LER8 .87D1CI8CE E1 87S6D8 QJ6GJQJE? NCI8H %8SEJ1C Z[6\[;\@ JE C1C8ER8Q877 87E6GQJ7R87 6 Q8OJEJTF6E8 GN7JC877 S1C7JI8H6EJ1C ER6E H8F6JC7 NCH8GNEE8I G? 6C? 8KJI8CS8 1U NCQ6LUNQ F1EJK82  (NHER8H@ 8K8C ER1NOR ER8 .87D1CI8CE L67 C1E D8HFJEE8I E1 S1CU1HF NCJE 8FTDQ1?887Y E8HF7 1U 8FDQ1?F8CE E1 ER178 1U JE7 1ER8H NCJ1CTJb8I 8FDQ1?887 NCEJQ JE 1GE6JC8I ER8 BCJ1CY7 6OH88F8CE ERH1NOR G6HO6JCJCO@ ER8 .87D1CI8CEY7 1GX8SEJK8 JC ERJ7 H8O6HI 6Q71 DH1KJI87 JC7JORE JCE1 ER8 Q6LUNQ F1EJK8 G8TRJCIJE7 6SEJ1C72  )R878 Q8OJEJF6E8 GN7JC877 H8671C7 6H8 UNHER8H 7NDD1HE8I G? ER8 8VJ7E8CS8 1U 6 R6HF1CJ1N7 G6HTO6JCJCO H8Q6EJ1C7RJD G8EL88C ER8 D6HEJ87 F8CEJ1C8I 6G1K82   _8 R6K8 U1NCI ER6E ER8 .87D1CI8CE 6SE8I NCQ6LUNQQ? G? C1E G6HO6JCJCO LJER ER8 BCJ1C DHJ1H E1 JFDQ8F8CEJCO ER878 SR6CO87f R1L8K8H@ JE I187 C1E 6NE1F6EJS6QQ? U1QQ1L ER6E ER8 SR6CO87 L8H8 F1EJK6E8I G? 6CEJNCJ1C 6CJFN72  -678I 1C C1ERJCO F1H8 ER6C EJFJCO 6CI JC ER8 U6S8 1U NCH8GNEE8I@ Q1OJS6Q XN7EJUJS6EJ1C@ F? S1QQ86ON87 6CI ER8 XNIO8 6QQ1L 6C Z[6\[/\ KJ1Q6EJ1C E1 G8 G11E7EH6DD8I E1 6C Z[6\[;\ KJ1Q6EJ1C2  $ S6CC1E 6OH882 )R8H8 J7 7JFDQ? C1 G6T7J7 E1 7NDD1HE 6 UJCIJCO ER6E ER8 W8C8H6Q #1NC78Q 87E6GTQJ7R8I@ G? 6 DH8D1CI8H6CS8 1U ER8 8KJI8CS8@ ER6E ER8 .8T7D1CI8CEY7 NCJQ6E8H6Q SR6CO87 L8H8 NCQ6LUNQQ? F1EJTK6E8I2+aa"'!$h'&)$#" )& ">a,&A""%a&%)"! -A &.!". &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!+C +O8CS? 1U ER8 BCJE8I %E6E87 W1K8HCF8CE)R8 '6EJ1C6Q ,6G1H .8Q6EJ1C7 -16HI R67 U1NCI ER6E L8 KJ1TQ6E8I (8I8H6Q Q6G1H Q6L 6CI R67 1HI8H8I N7 E1 D17E 6CI 1G8? ERJ7 C1EJS82("!".+, ,+_ W$e"% A&B )*" .$W*) )&(1HF@ X1JC@ 1H 677J7E 6 NCJ1C#R1178 H8DH878CE6EJK87 E1 G6HO6JC LJER N7 1C ?1NH G8R6QU+SE E1O8ER8H LJER 1ER8H 8FDQ1?887 U1H ?1NH G8C8TUJE 6CI DH1E8SEJ1C#R1178 C1E E1 8CO6O8 JC 6C? 1U ER878 DH1E8SE8I 6SEJKJEJ872_" _$,, '&)NCJQ6E8H6QQ? SR6CO8 6 <TR1NH QNCSRGH86` E1 6 /=TFJCNE8 QNCSR GH86` LJER EL1 <;TFJCNE8 GH86`72_" _$,, '&)NCJQ6E8H6QQ? OH6CE EJF8 1UU G678I 1C 78CTJ1HJE? 1HI8H LJER 1CQ? 9 L88`7 C1EJS8 OJK8C2_" _$,, '&)NCJQ6E8H6QQ? H8cNJH8 NCJE 8FDQ1?887 E1 DNCSR 6 EJF8SQ1S`2_" _$,, '&)NCJQ6E8H6QQ? SR6CO8 ER8 X1G EJEQ87 1U CNEHJTEJ1C 7ND8HKJ71H7T$ 6CI T$$@ ER8JH X1G INEJ87 6CI H8ONQ6HQ? 7SR8INQ8I L1H`I6?7 6CI R1NH72_" _$,, '&)JC 6C? QJ`8 1H H8Q6E8I F6CC8H JCE8HU8H8 LJER@ H87EH6JC 1H S18HS8 1NH 8FDQ1?887 JCER8 8V8HSJ78 1U ER8 HJORE7 ON6H6CE88I ER8F JC %8SEJ1C 3 1U ER8 +SE2_" _$,, H87SJCI ER8 NCJQ6E8H6Q SR6CO87 L8 R6K8 JFTDQ8F8CE8I JC ER8 E8HF7 6CI S1CIJEJ1C7 1U 1NH NCJE 8FTDQ1?887 JC %8DE8FG8H 9==9 U1NCI E1 G8 NCU6JH Q6G1H DH6STEJS872 %&B)*%$!" *&%a$)+,5/3_" _$,, H8JC7E6E8 ER8 E8HF7 6CI S1CIJEJ1C7 1U 8FTDQ1?F8CE 1U ER8 NCJE 8FDQ1?887 DHJ1H E1 ER8 -16HI 8Q8STEJ1C 1C %8DE8FG8H ;@ 9==92_" _$,,@LJERJC <0 I6?7 UH1F ER8 I6E8 1U ERJ7 &HI8H@ 1UU8H 8FDQ1?887 LR1 R6K8 G88C Q6JI 1UU@ IJ7SR6HO8I@ 1H 1ER8HLJ78 7NUU8H8I 6C? SR6CO8 JC D17JEJ1C@ INEJ87@ 1H 7E6EN7 G8S6N78 1U 1NH NCQ6LUNQ S1CINSE@ UNQQ H8JC7E6E8TF8CE E1 ER8JH U1HF8H X1G7 6CI INEJ87 1H@ JU ER178 X1G7 1H INEJ87 C1 Q1CO8H 8VJ7E@ E1 7NG7E6CEJ6QQ? 8cNJK6Q8CE D17JTEJ1C7@ LJER1NE DH8XNIJS8 E1 ER8JH 78CJ1HJE? 1H 6C? 1ER8H HJORE7 1H DHJKJQ8O87DH8KJ1N7Q? 8CX1?8I2_" _$,, F6`8 8FDQ1?887 LR1Q8 U1H 6C? Q177 1U 86HCTJCO7 6CI 1ER8H G8C8UJE7 H87NQEJCO UH1F 1NH NCQ6LUNQ 6STEJ1C7@ Q877 JCE8HJF 86HCJCO7 LR8H8 6DDQJS6GQ8@ DQN7 JCE8HT87E2_" _$,,@LJERJC <0 I6?7 UH1F ER8 I6E8 1U ERJ7 &HI8H@ H8F1K8 UH1F 1NH UJQ87 6C? H8U8H8CS87 E1 ER8 NCQ6LUNQ SR6CO87 JC ER8 7E6EN7 1U 1NH 8FDQ1?887 IN8 E1 1NH NCQ6LTUNQ 6SEJ1C7 6CI 6C? L6O8 6CI G8C8UJE SR6CO87 H87NQEJCO ER8H8UH1F@ 6CI@ _"_$,,@ LJERJC / I6?7 ER8H86UE8H C1EJU? ER8 8FDQ1?887 JC LHJEJCO ER6E ERJ7 R67 G88C I1C8 6CI ER6E ER8 .87D1CI8CE7Y NCQ6LUNQ 6SEJ1C7 LJQQ C1E G8 N78I 6O6JC7E ER8F JC 6C? L6?2%&B)*%$!" *&%a$)+,H#D2/ +7 I2#&$/5 0/J75 U1H ER8 W8C8H6Q #1NC78Q2E2&#&% @4/9=2&:5 0/J7 K3-**2$ 8$% '(LD#$ B*2#L*2( +*#""5 ;;+M5 U1H ER8 .87D1CI8CE2'#A4% C7 !*-"/L(5 0/J7 K;2A(5 <#"$2& N B29&,,O45 +737M5 U1H ER8 BCJ1C2!"#$%$&'%)+)">"') &( )*" #+%"M"%%" P,"$>+'@ +IFJCJ7EH6EJK8 ,6L MNIO82  BD1C ER8 G67J7 1U 6 SR6HO8 I6E8I &SE1G8H <;@ 9==9@ UJQ8I LJER ER8 -16HI G? '8L A1H`Y7 *86QER i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`Q?C@ '8L A1H`@ 1C +DHJQ 4@ 9==/2  +UE8H ER8 SQ178 1U ER8 R86HJCO ER8 W8CT8H6Q #1NC78Q 6CI ER8 .87D1CI8CE UJQ8I GHJ8U72&C ER8 8CEJH8 H8S1HI 6CI ER8 GHJ8U7 1U ER8 D6HEJ87@ 6CI ND1C F? 1G78HK6EJ1C 1UER8 LJEC87787@ $ F6`8 ER8 U1QQ1LJCO($'!$'W &( (+#)$2)*" -B%$'"%% &( )*"."%a&'!"'))R8 .87D1CI8CE@ 6 I1F87EJS S1HD1H6EJ1C@ R67 G88C 8CO6O8I JC ER8 1D8H6EJ1C 1U 6 R17DJE6Q LJER JE7 DHJCSJD6Q 1UUJS8 6CI DQ6S8 1U GN7JC877 Q1S6E8I 6E /=< "67E >6JC %EH88E@ -6? %R1H8@ '8L A1H`2  !NHJCO ER8 D67E <9TF1CER D8HJ1I@ LRJSR D8HJ1I J7 H8DH8T78CE6EJK8 1U JE7 6CCN6Q 1D8H6EJ1C7 JC O8C8H6Q@ ER8 .87D1CI8CE@ JC S1CINSEJCO JE7 GN7JC877 1D8H6EJ1C7@ I8HJK8I OH177 6CCN6Q H8K8TCN87 JC 8VS877 1U j9;=@===@ 6CI DNHSR678I 6CI H8S8JK8I 6E JE7 -6? %R1H8 U6SJQJE? DH1INSE7@ O11I7@ 6CI F6E8HJ6Q7 K6QN8I JC 8VS877 1U j;=== IJH8SEQ? UH1F 7NDDQJ8H7 Q1S6E8I 1NE7JI8 ER8 %E6E8 1U '8L A1H`2  )R8 S1FDQ6JCE 6QQ8O87@ ER8 .87D1CI8CE 6IFJE7@ 6CI $ UJCI ER6E ER8 .87D1CI8CE J7 C1L@ 6CI R67 G88C 6E 6QQ EJF87 F6E8HJ6Q@ 6C 8FDQ1?8H 8CO6O8I JC S1FF8HS8 LJERJC ER8 F86CJCO 1U %8SEJ1C 9[9\@ [5\@ 6CI [3\ 1U ER8 +SE 6CI 6 R86QER S6H8 JC7EJENEJ1C LJERJC ER8 F86CJCO 1U %8SEJ1C 9[<0\ 1U ER8 +SE2$$2)*" ,+-&. &.W+'$k+)$&' $'e&,e"!)R8 S1FDQ6JCE 6QQ8O87@ ER8 .87D1CI8CE 6IFJE7@ 6CI $ UJCI ER6E ER8 BCJ1C 6E 6QQ F6E8HJ6Q EJF87@ R67 G88C 6 Q6G1H 1HO6CJb6EJ1C LJERJC ER8 F86CJCO 1U %8SEJ1C 9[;\ 1U ER8 +SE2  )R8 S1FDQ6JCE 6Q71 6QQ8O87@ ER8 .87D1CI8CE 6IFJE7@ 6CI $ UJCI ER6E ER8 U1QQ1LTJCO 8FDQ1?887 1U ER8 .87D1CI8CE S1C7EJENE86 NCJE 6DDH1DHJ6E8 U1H ER8 DNHD1787 1U S1QQ8SEJK8 G6HO6JCJCO LJERJC ER8 F86CJCO 1U %8SEJ1C 4[G\ 1U ER8 +SEd+QQ UNQQTEJF8@ H8ONQ6H D6HETEJF8 6CI D8H IJ8F E8SRCJS6Q 8FTDQ1?887@ SQJCJS6Q 677J7E6CE7@ 6IIJSEJ1C S1NC78Q1H7 6CI CNEHJEJ1C 7ND8HKJ71H7 8FDQ1?8I G?.87D1CI8CE 6E JE7 -6?T%R1H8 U6SJQJE? GNE 8VSQNIJCO 6QQ 1ER8H 8FDQ1?887@ F6C6O8H7@ ON6HI7 6CI 7NTD8HKJ71H7 67 I8UJC8I JC %8SEJ1C 9[<<\ 1U ER8 +SE2)R8 S1FDQ6JCE 6Q71 6QQ8O87@ ER8 .87D1CI8CE 6IFJE7@ 6CI $ UJCI ER6E 1C %8DE8FG8H ;@ 9==9@ 6 F6X1HJE? 1U ER8 8FDQ1?887 JC ER8 NCJE 78Q8SE8I ER8 BCJ1C 67 ER8JH S1QQ8SEJK8TG6HO6JCJCO H8DH8T78CE6EJK8 JC 6 -16HI 8Q8SEJ1C@ 6CI 1C %8DE8FG8H 9/@ 9==9@ ER8 BCJ1C L67 S8HEJUJ8I G? KJHEN8 1U %8SEJ1C 4[6\ 1U ER8 +SE 67 ER8 8VSQN7JK8 S1QQ8SEJK8TG6HO6JCJCO H8DH878CE6EJK8 1U ER8 8FDQ1?887 JC ER8 NCJE2$$$2)*" +,,"W"! B'(+$. ,+-&. a.+#)$#"%87 P92 0A4%2$.2+7 78E U1HER JC ER8 S1FDQ6JCE@ 6CI 6IFJEE8I G? ER8 .87D1CTI8CE@ 1C %8DE8FG8H 5@ 9==9@ ER8 I6? 6UE8H ER8 -16HI 8Q8SEJ1C@ ER8 .87D1CI8CE F6I8 ER8 U1QQ1LJCO SR6CO87 JC ER8 E8HF7 6CI S1CIJEJ1C7 1U ER8 8FDQ1?887 JC ER8 6G1K8 NCJEd[6\ #R6CO8I 6 1C8TR1NH QNCSR GH86` E1 6 /=TFJCNE8 QNCSR GH86` LJER EL1 <;TFJCNE8 GH86`7f[G\ )JF8 1UU L67 E1 G8 OH6CE8I G678I 1C 78CJ1HJE? 1HI8H 6CI 1CQ? LJER EL1 L88`7 C1EJS8 G8JCO OJK8Cf [S\ .8cNJH8I BCJE 8FDQ1?887 E1 DNCSR 6 EJF8 SQ1S`f 6CI[I\ #R6CO8I ER8 X1G EJEQ8 1U CNEHJEJ1C 7ND8HKJ71H72>1H81K8H@ JC Q6E8 %8DE8FG8H@ ER8 .87D1CI8CE SR6CO8I ER8 X1G INEJ87 6CI ER8 H8ONQ6HQ? 7SR8INQ8I L1H`I6?7 6CI R1NH7 1U ER8 NCJE 8FDQ1?887 JC ER8 X1G EJEQ87 1U CNEHJEJ1C7ND8HKJ71HT$ 6CI  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!5/ZCNEHJEJ1C 7ND8HKJ71HT$$<)R8 .87D1CI8CE@ JC JE7 6C7L8H@ 6Q71 6IFJEE8I ER6E 6UE8H ER8 8Q8SEJ1C@ JE F6I8 ER878 SR6CO87 JC ER8 E8HF7 6CI S1CIJEJ1C7 1U ER878 NCJE 8FDQ1?8872)R8 .87D1CI8CE@ %1NER7JI8 *17DJE6Q@ 8FDQ1?8I JC JE7 CNEHJTEJ1C I8D6HEF8CE@ DHJ1H E1 %8DE8FG8H 9==9@ H8OJ7E8H8I IJ8EJSJ6C7 6CI CNEHJEJ1C 7ND8HKJ7J1C7T$ 6CI $$ 6CI 1ER8H 8FDQ1?887 E1 I86Q LJER ER8 CNEHJEJ1C C88I7 1U JE7 D6EJ8CE72  'NEHJEJ1C 7ND8HKJ71H7T$@ 6SS1HIJCO E1 W8C8H6Q #1NC78QY7 LJEC877@ *1D8 #678? #HNSJQQ6@9L8H8 F6JCQ? H87D1C7JGQ8 U1H D8HU1HFJCO IJ8E6H? 677877F8CE7 1U D6EJ8CE7 ]KJ7JEJCO D6EJ8CE7@ 677877JCO ER8JH CNEHJEJ1C6Q C88I7@ ER8JH IJ8E RJ7E1HJ87@ I1JCO D6EJ8CE H1NCI7 LJER ER8 I1SE1H7@ 6CI F88EJCO LJER ER8 CNH7JCO 7E6UU@ ER8 1ER8H 6CSJQQ6H? 7E6UU@ 6CI I1JCO CNEHJEJ1C6Q 677877F8CE7 1U ER8 D6EJ8CE7 6CI ER8@ F8IJS6Q H8S1HI72^  #HNSJQQ6 E87EJUJ8I ER6E 4; D8HS8CE 1U R8H EJF8 L67 7D8CE I1JCO CNEHJEJ1C6Q 677877F8CE72  aHJ1H E1 ER8 8Q8SEJ1C@ #HNTSJQQ6 L1H`8I LJER EL1 1ER8H CNEHJEJ1C 7ND8HKJ71H7T$2  )R878 ERH88 8FDQ1?887 L1H`8I K6HJ1N7 7RJUE7 INHJCO ER8 L88`@ H1E6E8I L88`8CI 677JOCF8CE7@ L8H8 D8HFJEE8I E1 SR6CO8 7RJUE7 6F1CO ER8F78QK87@ 6CI L8H8 C1E H8cNJH8I E1 DNCSR 6 EJF8SQ1S`2  )R8 8FDQ1?887 L8H8 6QQ1L8I E1 E6`8 6 <TR1NH QNCSRGH86`2  "FDQ1?T887 S1FDQ8E8I 6 U1HF 6CI 7NGFJEE8I JE E1 ER8JH 7ND8HKJ71H DHJ1H E1 E6`JCO EJF8 1UU GNE C1 6IK6CS8 C1EJS8 L67 H8cNJH8I2  ,JCI6 -1JH8@ SRJ8U SQJCJS6Q IJ8EJSJ6C L67 ER8JH 7ND8HKJ71H2+E ER8 EJF8 1U ER8 8Q8SEJ1C 1C %8DE8FG8H ;@ 9==9@ ER8H8 L8H8 6Q71 ERH88 CNEHJEJ1C 7ND8HKJ71H7T$$ L1H`JCO U1H ER8 .87D1CI8CE2  )R878 8FDQ1?887 KJ7JE8I D6EJ8CE7@ S1FDQ8E8I D6EJ8CE 76EJ7U6SEJ1C 7NHK8?7@ 6CI H8S8JK8I 7D8SJ6Q F86Q H8cN87E7 UH1F D6EJ8CE72  aHJ1H E1 ER8 8Q8SEJ1C@ ER8 CNEHJEJ1C 7ND8HKJ71H7T$ 6CI $$7 7R6H8I 6C 1UUJS8 LJER ER8 H8OJ7E8H8I IJ8EJSJ6C72&C %8DE8FG8H ;@ 9==9@ ER8 CNEHJEJ1C 7ND8HKJ71H7 6Q1CO LJER 1ER8H NCJE 8FDQ1?887 8Q8SE8I E1 78Q8SE ER8 BCJ1C 67 ER8JH S1QQ8STEJK8TG6HO6JCJCO H8DH878CE6EJK82  &C %8DE8FG8H 5@ 9==9@ ER8 I6? 6UE8H ER8 8Q8SEJ1C@ ER8 CNEHJEJ1C 7ND8HKJ71H7Y 8FDQ1?887 L8H8 7NFF1C8I JCIJKJIN6QQ? E1 F88E LJER ER8JH 7ND8HKJ71H@ ,JCI6 -1JH8@ 6CI ER8 !JH8SE1H 1U 'NEHJEJ1C ,JCI6 +QQJ71C2  +E ERJ7 F88EJCO@ -1JH8 R6CI8I 86SR 8FDQ1?88 6 Q8EE8H 6CI 6IKJ78I ER8F 1U SR6CO87 JC ER8JH 8FDQ1?F8CE2)R8 Q8EE8H H86I7 67 U1QQ1L7d+7 A1N PC1L@ )R8 "FDQ1?887 *6K8 e1E8I E1 M1JC <<442+7 7NSR@ 6QQ 7ND8HKJ7J1C 6CI C1CTNCJ1C E67`7 LJQQ G8 H8F1K8I UH1F ?1NH X1G I87SHJDEJ1C2A1NH X1G EJEQ8 [CNEHJEJ1C 7ND8HKJ71HT$\ J7 !J8E6H? )8SRTCJSJ6C@ LRJSR H8cNJH87 6C +771SJ6E8 !8OH88 JC !J8E6H? )8SRC1Q1O? UH1F 6C 6SSH8IJE8I S1QQ8O82 2 2 2  A1N 6H8 R8H8G? C1EJUJ8I ER6E 67 1U &SE2 <@ ?1NH I6?7 1UU 6CI 7SR8ITNQ8I EJF87 F6? G8 SR6CO8I2 2 2 2  )JF8 1UU LJQQ G8 I8SJI8I G? 78CJ1HJE? 6CI 9 L88`7 C1EJS8 J7 C88I8I2A1N LJQQ G8 8CEJEQ8I E1 9:<; FJCNE8 GH86`7 6CI <l9 R1NH U1H QNCSR2  <$E7R1NQI G8 C1E8I ER6E 6QQ ER8 D6HEJ87 6OH88@ 6CI ER8 H8S1HI 8KJI8CS8 7NDD1HE7 ER8 677NFDEJ1C ER6E ER8 D17JEJ1C7 1U CNEHJEJ1C 7ND8HKJ71H7T$ 6CI CNEHJEJ1C 7ND8HKJ71H7T$$@ I87DJE8 ER8 EJEQ8@ 6H8 C1E 7ND8HKJ71H7 67 S1CE8FTDQ6E8I LJERJC ER8 F86CJCO 1U %8S2 9[<<\ 1U ER8 +SE29#HNSJQQ6 R6I L1H`8I 6E ER8 R17DJE6Q U1H 6DDH1VJF6E8Q? <= ?86H7 6CI R8QI ER8 D17JEJ1C 1U CNEHJEJ1C 7ND8HKJ71HT$ NCEJQ R8H EJEQ8 L67 SR6HO8I JC %8DE8FG8H 9==92  %R8 R67 6C +771SJ6E8 !8OH88 JC !J8E6H? )8SRC1Q1O?2)R8 8FDQ1?887 L8H8 6Q71 H8cNJH8I E1 DNCSR 6 EJF8SQ1S` 6E ER8 G8OJCCJCO 6CI 8CI 1U ER8 L1H`I6?@ LRJSR L67 C1E H8cNJH8I 1U ER8 CNEHJEJ1C 7ND8HKJ71H7 DH8KJ1N7Q?2+IIJEJ1C6QQ?@ ER8 CNEHJEJ1C 7ND8HKJ71H7T$ X1G EJEQ8 L67 SR6CO8I E1 IJ8E6H? E8SRCJSJ6C LRJQ8 CNEHJEJ1C 7ND8HKJ71H7T$$ X1G EJEQ87 E1 CNEHJEJ1C 677J7E6CE72  )R8 I6? 6UE8H ER8 8Q8SEJ1C@ ER8 H8OTJ7E8H8I IJ8EJSJ6C7 LR1 6H8 C1E JC ER8 NCJE L8H8 F1K8I E1 6 78D6TH6E8 1UUJS8 UH1F ER8 CNEHJEJ1C 7ND8HKJ71H7T$ 6CI $$ 8FDQ1?8872  )R8 H8SQ677JUJS6EJ1C 8CE6JQ8I 6 SR6CO8 JC ER8 8FDQ1?887 H87D1CT7JGJQJEJ872  'NEHJEJ1C 7ND8HKJ71H7T$ 8FDQ1?887 [C1L S6QQ8I IJ8TE6H? E8SRCJSJ6C7\ LR178 DH8KJ1N7 F6JC H87D1C7JGJQJE? L67 E1 D8HU1HF IJ8E6H? 677877F8CE7 1C D6EJ8CE7@ L8H8 C1L 677JOC8I ER8 E67`7 1U KJ7JEJCO C8L D6EJ8CE7@ 8INS6EJCO ER8F 1C G67J7 IJ8E7@ 6CI DH1KJIJCO ER8F LJER 6 D6S`8E UH1F ER8 CNEHJEJ1C I8D6HEF8CE S1CE6JCJCO 6 S1D? 1U ER8 IJ8E@ DNbbQ87@ 6CI S1ND1C72  'NEHJEJ1C 7ND8HKJ71H7T$ [IJ8E6H? E8SRCJSJ6C7\ C1 Q1CO8H D8HU1HF8I D6EJ8CE 677877F8CE7 GNE 7JFDQ? F6I8 6 QJ7E 1U D6EJ8CE7 LR1 C88I8I IJ8E6H? 677877F8CE7 6CI O6K8 7NSR QJ7E7 E1 ER8 H8OJ7E8H8I IJ8EJTSJ6C7 LR1 8VSQN7JK8Q? D8HU1HF8I ER8 CNEHJEJ1C6Q 677877F8CE72  .8OJ7E8H8I IJ8EJSJ6C7 R6K8 G6SR8Q1H7 I8OH887 JC SQJCJS6Q CNEHJTEJ1C2(NHER8HF1H8@ 6UE8H ER8 8Q8SEJ1C@ ER8 CNEHJEJ1C 7ND8HKJ71H7T$ 8FDQ1?887 L8H8 8778CEJ6QQ? 677JOC8I ER8 U1HF8H E67`7 1U ER8 CNEHJEJ1C 7ND8HKJ71H7T$$ 8FDQ1?8872  'NEHJEJ1C 7ND8HKJ71H7T$$ 8FDQ1?887 R6I DH8KJ1N7Q? D8HU1HF8I ER8 E67` 1U IJ7EHJGNEJCO ER8 CNEHJEJ1C D6S`8E7 E1 C8L D6EJ8CE7 6CI H8S1HIJCO D6EJ8CE U11I DH8U8H8CS87 6CI 6QQ8HOJ872  +UE8H ER8 8Q8SEJ1C@ ER8 CNEHJEJ1C 7NTD8HKJ71H7T$$ [C1L S6QQ8I CNEHJEJ1C 677J7E6CE7\ L8H8 C1L H8cNJH8I E1 LHJE8 D6EJ8CEY7 C6F87@ H11F CNFG8H7@ 6CI E?D8 1U IJ8E7 1C F8CN7 U1H ER8 C8VE I6?@ 6CI 6HH6CO8 ER8 F8CN7 6SS1HIJCO E1 ER8 D6EJ8CE UQ11H72  aHJ1H E1 ER8 8Q8SEJ1C@ ER878 H87D1C7JGJQJEJ87 L8H8 D8HU1HF8I G? ER8 IJ8E SQ8H`72,JCI6 -1JH8@ S6QQ8I 67 6 LJEC877 U1H ER8 .87D1CI8CE@ E87EJUJ8I ER6E LR8C 7R8 L67 RJH8I 1C !8S8FG8H <@ 9==<@ 67 SRJ8U SQJCJS6Q IJ8EJSJ6C 6E %1NER7JI8 *17DJE6Q@ JC SR6HO8 1U ER8 SQJCJS6Q IJKJT7J1C 1U ER8 .87D1CI8CEY7 U11I 6CI CNEHJEJ1C I8D6HEF8CE 7R8 U1NCI ER6E ERJ7 I8D6HEF8CE R6I ]cNJE8 6 Q1E 1U DH1GQ8F7^ H8cNJHTJCO 71F8 SR6CO87 1C8 1U LRJSR L67 E1 H8DQ6S8 6QQ CNEHJEJ1C 7ND8HKJ71H7T$ LJER H8OJ7E8H8I IJ8EJSJ6C7 67 ER8? Q8UE@ 6CI ER6E ER8H8 L1NQI G8 D177JGQ8 X1G SR6CO87 JC ER8 UNENH82  $C >6HSR 9==9@ -1JH8 6IKJ78I ER8 8FDQ1?887 1U ER8 6G1K8@ ER6E JC ER8 UNENH8 ]L8 L8H8 Q11`JCO E1 R6K8 6QQ .!Y7 1C ER8 UQ11H 2 2 2 C1 1C8 L67 O1JCO E1 Q178 ER8JH X1G m6CIn L8 L1NQI H88K6QN6E8 ERJCO7 67 EJF8 L8CE G?2^  %R8 7E6E8I ER6E 7R8 7NG78cN8CEQ?@ Q86HC8I 6G1NE ER8 BCJ1CY7 1HO6CJbJCO S6FD6JOC ]6 U8L L88`7 G8U1H8 ER8 8Q8SEJ1C^ 6CI IJI C1E L6CE E1 F6`8 6C? IH67EJS SR6CO87 JC ER8 I8D6HEF8CE7Y 1D8H6EJ1C G8U1H8 ER6E EJF82-1JH8 E87EJUJ8I ER6E 6UE8HER8 8Q8SEJ1C SR6CO87 L8H8 JC7EJENE8I G8S6N78 ]ER8H8 L8H8 F6C? ERJCO7 C1E L1H`JCO@ 2 2 2 ER8H8 L8H8 6 Q1E 1U FJ7E6`87 1C F8CN72^  )R8H8 L67 C1L 6 C88I E1 78D6H6E8 NCJ1C 6CI C1CNCJ1C L1H`@ J282@ 677877JCO 6CI 8K6QN6EJCO D6TEJ8CE7 D8HU1HF8I G? CNEHJEJ1C 7ND8HKJ71H7T$ L67 S1C7JI8H8I C1CTNCJ1C L1H` 67 ERJ7 L67 E1 G8 D8HU1HF8I R8H8JC6UE8H G? H8OJ7TE8H8I IJ8EJSJ6C7 1CQ?2  -1JH8 6Q71 XN7EJUJ8I ER8 C88I U1H 8FDQ1?T887 E1 C1L DNCSR 6 EJF8SQ1S` JC 1HI8H E1 `88D EH6S` 1U 1K8HTEJF82-1JH8 H8Q6E8I ER6E DHJ1H E1 %8DE8FG8H 9==9@ 6 QJEEQ8 Q877 ER6C R6QU ER8 L1H` 1U CNEHJEJ1C 7ND8HKJ71H7T$ L67 C6HH6EJK8 LHJEJCO 1U  %&B)*%$!" *&%a$)+,5/4D6EJ8CE 677877F8CE7@ L1H` E?DJS6QQ? D8HU1HF8I G? H8OJ7E8H8I IJ8EJSJ6C7 JC 1ER8H R17DJE6Q72  %R8 7E6E8I ER6E JC E8HF7 1U ER8JH 8INS6EJ1C G6S`OH1NCI 6CI 8VD8HJ8CS8@ ER8 CNEHJEJ1C 7ND8HKJT71H7T$ 6E %1NER7JI8 L1NQI C1HF6QQ? G8 IJ8E E8SRCJSJ6C7@ LR1 O8C8H6QQ? 7SH88C 6CI 8INS6E8 D6EJ8CE7 NCI8H ER8 IJH8SEJ1C 1U 6 H8OJ7E8H8I IJ8EJSJ6C2  'NEHJEJ1C 7ND8HKJ71H7T$$@ 6H8 C1L S6QQ8I CNEHJEJ1C 677J7E6CE72  -1JH8 E87EJUJ8I ER6E ]ER8 1CQ?ERJCO ER8 IJ8E E8SR7 [DH8KJ1N7Q? CNEHJEJ1C 7ND8HKJ71H7T$\ 6H8 C1E I1JCO HJORE C1L ER6E ER8? L8H8 I1JCO G8U1H8 J7 UNQQ 8K6QN6EJ1C 1C RJOR HJ7` CNEHJEJ1C D6EJ8CE7 6CI F6`JCO H8S1FF8CI6EJ1C7 E1 ER8JH DR?7JTSJ6C7@ LRJSR JC F? 1DJCJ1C J7 C1E 71F8ERJCO ER8? 7R1NQI R6K8 G88C I1JCO 6C?L6?2^-1JH8 E87EJUJ8I ER6E@ ]L8 L8H8 H86QQ? JC ER8 DH1S877 1U H87EHNSTENHJCO U1H 6 Q1CO EJF82  )R8H8 L8H8 6 Q1E 1U SR6CO87 F6I8 6QQ ?86H Q1CO2^  -1JH8 H8Q6E8I ER6E 6UE8H I8SJIJCO 1C ER8 UJH7E I6? 7R8 6HHJK8I 6E %1NER7JI8 ER6E H8OJ7E8H8I IJ8EJSJ6C7 7R1NQI D8HU1HF D6EJ8CE 677877F8CE7@ LR8C ER8 CNEHJEJ1C 7ND8HKJ71H7 K1E8I U1H NCJ1C H8DH878CE6EJ1C ER8? L8H8 ]UH88I ND^ E1 D8HU1HF F1H8 1U ER8 SQ8H` INEJ87 JC ER8 IJ8E 1UUJS8@ ]G8S6N78 2 2 2 ER6E L67 ER8JH NCJ1C X1G2^  %R8 7E6E8I ER6E 677877F8CE7 L8H8 C1CNCJ1C UNCSTEJ1C7 6CI L8H8 ERN7 78D6H6E8I UH1F NCJ1C X1G INEJ87 71 ER6E ER8H8 L1NQI G8 C1 1K8HQ6D G8EL88C NCJ1C 6CI C1CNCJ1C L1H`2!6CJ8Q -6EEJ7E8@ IJH8SE1H 1U RNF6C H871NHS87 6E %1NER7JI8 *17DJE6Q@ S6QQ8I 67 6 LJEC877 U1H ER8 .87D1CI8CE@ E87EJUJ8I ER6E DHJ1H E1 ER8 8Q8SEJ1C@ ER8 NCJ1C H8DH878CE8I 6DDH1VJF6E8Q? 5== 8FDQ1?887 6E %1NER7JI8 *17DJE6Q 6CI S1K8H8I G? ER8 ,86ON8 1U e1QNCE6H? *17DJE6Q7 #1QQ8SEJK8T-6HO6JCJCO +OH88F8CE2  )R8 CNEHJEJ1C 7ND8HKJ71H7T$ 6CI $$ S1C7EJENE8I 6 C8L H87JIN6Q OH1ND 6CI6 ]K8HG6Q 6OH88F8CE^ G8EL88C %1NER7JI8 *17DJE6Q 6CI ER8 BCJ1C L67 E1 ]N78 ER8 G1JQ8HDQ6E8 Q6CON6O8 G67JS6QQ? 1U ER8 ,86ON8 S1CEH6SE@ E1 6DDQ? E1 ER8F GNE 8S1C1FJS J77N87 L1NQI G8 C8O1EJ6E8I 78D6H6E8Q? 2 2 2 2^  -6EEJ7E8 7E6E8I ER6E NCI8H ER8 F6C6O8F8CETHJORE7 SQ6N78 1U ER8 ,86ON8 +OH88F8CE@ ER8 .8T7D1CI8CE R67 6 HJORE E1 SR6CO8 X1G I87SHJDEJ1C7@ 7SR8INQJCO 1H F1KJCO 8FDQ1?887 GNE G? 78CJ1HJE?@ SR6COJCO INEJ87@ QNCSR 6CI GH86` H8cNJH8F8CE72>1H81K8H@ -6EEJ7E8 7E6E8I ER6E ER8 EJEQ87 1U CNEHJEJ1C 7ND8HKJT71H7T$6CI $$ L8H8 8V8FDE EJEQ87 DHJ1H E1 G8S1FJCO NCJ1C D17JTEJ1C7@ C1E 7NGX8SE E1 1K8HEJF82  _R8C ER8? G8S6F8 NCJ1C D17JTEJ1C7@ ER8? G8S6F8 C1C8V8FDE D17JEJ1C7 H8cNJHJCO 6SS1NCE6GJQTJE? U1H ER8JH L1H` R1NH7 6CI ER8 C88I E1 DNCSR 6 EJF8SQ1S`2  -6EEJ7E8 E87EJUJ8I E1 6E Q867E EL1 C8O1EJ6EJ1C 7877J1C7 R6I LJER ER8 BCJ1C 711C 6UE8H ER8 8Q8SEJ1C S1CS8HCJCO ER8 SR6COJCO 1U EJEQ87@ R1NH7 1H I6?7 1U L1H` 6CI 7SR8INQ8 SR6CO87 1U CNEHJEJ1C 7ND8HKJ71H7@ 6CI ER8 6DDQJS6EJ1C 1U ER8 ,86ON8 +OH88F8CE G1JTQ8HDQ6E8 Q6CON6O8 E1 ER8 CNEHJEJ1C 7ND8HKJ71H7 D17JEJ1C72#H8IJGJQJE?.8O6HIJCO ER8 SH8IJGJQJE? 1U ER8 H87D8SEJK8 LJEC87787@ 6UE8H S6H8UNQQ? S1C7JI8HJCO ER8 H8S1HI 8KJI8CS8@ $ R6K8 G678I F? UJCIJCO7 1C F? 1G78HK6EJ1C 1U ER8 I8F86C1H 1U ER8 LJEC87787@ ER8 L8JORE 1U ER8 H87D8SEJK8 8KJI8CS8@ 87E6GQJ7R8I 6CI 6IFJEE8I U6SE7@ JCR8H8CE DH1G6GJQJEJ87@ 6CI H8671C6GQ8 JCU8H8CS87 LRJSR F6? G8 IH6LC UH1F ER8 H8S1HI 67 6 LR1Q82  8D2&4.#$ P4//-2 3,&G7@ //5 ',.- 0/; [9==9\f Q2R S,&L T$4A2&/4"( C2%4.#* 32$"2&@ /90 ',.- ZZ3 [<443\f E,*% !"#$%#&% 0$"2&G&4/2/@ 9/0 ',.- 5<Z [<43Z\f U N) 3#/"4$:/59/< ',.- 4<9 [<433\f Q,&"9&4%:2 I$4""4$: C4**/@ 99/ ',.- 9/= [<435\2  $ E8CI E1 SH8IJE ER8 E87EJF1C? 1U W8C8H6Q #1NC78QY7 LJEC877 *1D8 #678? #HNSJQQ6 G8S6N78 R8H E87EJF1C? L67 OJK8C JC 6 U1HERHJORE F6CTC8H@ S1C7J7E8CE LJER 1ER8H G8QJ8K6GQ8 8KJI8CS8 JC ER8 H8S1HI 6CI F17E JFD1HE6CEQ? FNSR 1U R8H E87EJF1C? L67 S1HH1G1H6E8I G? 1C8 1U ER8 .87D1CI8CEY7 `8? LJEC87787 6CI 6IFJEE8I G? ER8 .87D1CI8CE JC JE7 6C7L8H E1 ER8 S1FDQ6JCE2  (NHER8H@ G678I ND1C R8H I8F86C1H $ U1NCI R8H E1 G8 6 G8QJ8K6GQ8 6CI EHN7EL1HER? LJEC8772)RJ7 J7 C1E E1 76? ER6E $ IJ7SH8IJE 6QQ 1U ER8 E87EJF1C? 1U ER8 .87D1CI8CEY7 LJEC87787@ GNE 1CQ? LR8C JE J7 JC S1CUQJSE LJER E87EJF1C? 1U ER8 W8C8H6Q #1NC78QY7 LJEC8772/%JOCJUJS6CEQ?@ FNSR 1U ER8 E87EJF1C?1U,JCI6 -1JH8 7NDD1HE8I ER6E 1U #HNTSJQQ6Y72B7 8$#*(/4/ #$% 3,$.*-/4,$/)R8 BCJQ6E8H6Q #R6CO87%8SEJ1C Z[6\[;\ 6CI [I\ 1U ER8 +SE 1GQJO6E8 6C 8FDQ1?8H E1 G6HO6JC LJER ER8 H8DH878CE6EJK8 1U JE7 8FDQ1?887 JC O11I U6JER LJER H87D8SE E1 ]L6O87@ R1NH7 6CI 1ER8H E8HF7 6CI S1CIJEJ1C7 1U 8FDQ1?F8CE2^  Q;<B A7 B,&:V)#&$2& 3,&G2@ /;5 B2%2 /09 [<4;Z\f @4=2&=,#&% 3,&G7 A7 Q;<B@ /34 B2%2 9=/ [<450\2  %8STEJ1C Z[6\[;\ 6Q71 1GQJO6E87 6C 8FDQ1?88 E1 C1EJU? 6CI S1C7NQE LJER 6 NCJ1C S1CS8HCJCO SR6CO87 JC L6O87@ R1NH7@ 6CIS1CIJTEJ1C7 1U 8FDQ1?F8CE G8U1H8 JFD17JCO 7NSR SR6CO87 LJER1NE UJH7E OJKJCO ER8 NCJ1C 6C 1DD1HENCJE? E1 G6HO6JC 6G1NE ER8F2  Q;<B A7 I#"O@ /54 B2%2 3/5 [<459\f Q;<B A7 +4$L/",$VW,**#& 3,$/"&-."4,$ !2&A4.2/@ 4;0 (29I /=5 [;ER #JH2 <449\2+C 8FDQ1?8HY7 1GQJO6EJ1C E1 G6HO6JC 6HJ787 1C ER8 I6E8 6 F6TX1HJE? 1U ER8 6DDH1DHJ6E8 G6HO6JCJCO NCJE 8FDQ1?887 78Q8SE ER8 NCJ1C 67 ER8JH H8DH878CE6EJK82  E-*F !"#"2/ CF&/75 6$.2@ 95< ',.- Z;9@ Z5/ [<4Z9\f W,R#&% +*#"4$: 6$%-/"&42/5 9/= ',.- <3Z@ <34 [<433\2  >1H81K8H@ NCJQ6E8H6Q SR6CO87 F6I8 DHJ1H E1 ER8 S8HEJUJS6EJ1C 6H8 C1E 8VSN78I 6CI 6G78CE S1FD8QQJCO 8S1TC1FJS S1C7JI8H6EJ1C7 U1H I1JCO 71@ 6C 8FDQ1?8H 6SE7 6E JE7 D8HJQ JC F6`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bJCO ERJ7   /$EJ7 C1E NCN7N6Q ER6E G678I ND1C ER8 8KJI8CS8 JC ER8 H8S1HI@ ER8 E87TEJF1C? 1U 6 LJEC877 F6? G8 SH8IJE8I JC D6HE@ LRJQ8 1ER8H 78OF8CE7 ER8H81U 6H8 IJ7S1NCE8I 1H IJ7G8QJ8K8I2  H2FF2&/,$ Q#"4,$#* B#$L590= ',.- <=;3 [<434\@ 6CI S6787 SJE8I ER8H8JC2 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!50=NCJE2  ,JCI6 -1JH8@ ER8 8FDQ1?887 7ND8HKJ71H@ E87EJUJ8I ER6E ND1C G8JCO RJH8I G? ER8 .87D1CI8CE 1C !8S8FG8H <@ 9==9@ 7R8 I8TSJI8I E1 H81HO6CJb8 ER8 CNEHJEJ1C IJ8E6H? 1UUJS82  -1JH8 7E6E8I ER6E 7R8 U8QE ER6E CNEHJEJ1C 7ND8HKJ71H7T$ 8FDQ1?887 7R1NQI C1E G8 D8HU1HFJCO CNEHJEJ1C6Q 677877F8CE7 1U D6EJ8CE7@ ER6E ER878 INEJ87 7R1NQI G8 D8HU1HF8I G? H8OJ7E8H8I IJ8EJSJ6C72  %R8 H8TQ6E8I ER6E ERJ7 L1NQI QJFJE FJ7E6`87 1C F8CN7@ 6CI L1NQI F6`8 %1NER7JI8 *17DJE6Q 7JFJQ6H E1 1ER8H 6H86 R17DJE6Q7 ER6E 71Q8Q? N78I H8OJ7E8H8I IJ8EJSJ6C7 E1 D8HU1HF 677877F8CE72*1L8K8H@ JE 6DD86H7 UH1F ER8 U6SE7 1U ERJ7 S678 ER6E 6QER1NOR -1JH8 F6? R6K8 S1CE8FDQ6E8I ER8 JI86 1U H87EHNSENHJCO ER8 CNTEHJEJ1C I8D6HEF8CE@ 7R8 IJI C1E JCE8CI E1 S6HH? 1NE R8H DQ6C JC ER8 6SEN6Q F6CC8H ER6E JE L67 R6CIQ8I 6UE8H ER8 8Q8SEJ1C2  -1JH8 E87EJUJ8I ER6E 7R8 8VDQ6JC8I E1 ER8 CNEHJEJ1C 7ND8HKJ71H7T$@ JC >6HSR 9==9@ G8U1H8 ER8 BCJ1C L67 8Q8SE8I@ ER6E 7R8 L67 Q11`TJCO E1 R6K8 H8OJ7E8H8I IJ8EJSJ6C7 8VSQN7JK8Q? D8HU1HF IJ8E6H? 677877F8CE72  %R8 H8677NH8I ER8 7E6UU ER6E C1 1C8 L1NQI ]Q178 ER8JH X1G7^ 6CI 67 CNEHJEJ1C 7ND8HKJ71H7T$ Q8UE ER8JH 8FDQ1?F8CE 7R8L1NQI 7JFDQ? H8DQ6S8 ER8F LJER H8OJ7E8H8I IJ8EJSJ6C72  )R8H8 J7 C1 E87EJF1C? ER6E JCIJS6E87 ER6E -1JH8 JCU1HF8I ER8 CNEHJEJ1C 7E6UU 1U ER8 8VE8C7JK8 SR6CO87 JC L1H`JCO S1CIJEJ1C7 ER6E 1SSNHH8I 6UE8H ER8 8Q8SEJ1C2  -1JH8 1CQ? E1QI ER8 8FDQ1?887 ER6E X1G SR6CO87 L8H8 6 D177JGJQJE? JC ER8 UNENH82  )R8 CNEHJEJ1C 7ND8HKJ71H7 L8H8 NCI8H ER8 8VD8SE6EJ1C ER6E ER8JH 8FDQ1?F8CE INEJ87 6CI R1NH7 L1NQI H8F6JC ER8 76F82  )R8H8 L67 C1 8KJTI8CS8 DH878CE8I ER6E ER8 .87D1CI8CE 8K8H JCE8CI8I E1 F6`8 7NSR SR6CO87 1C %8DE8FG8H5@ 9==9@ 6G78CE ER8 BCJ1CY7 7NSTS877UNQ S6FD6JOC2  $C U6SE@ -1JH8 J77N8I 6 F8F1 I6E8I MNQ? 9;@ 9==9@ LR8H8 7R8 78E U1HER ER8 H87D1C7JGJQJEJ87 1U ER8 H8OJ7E8H8I IJ8EJSJ6C7 6CI CNEHJEJ1C 7ND8HKJ71H7 LRJSR JCIJS6E87 ER6E ER8 CNEHJEJ1C 7ND8HKJ71H7Y INEJ87 L1NQI S1CEJCN8 E1 H8F6JC ER8 76F8 6CI ER8? L1NQI S1CEJCN8 E1 D8HU1HF CNEHJEJ1C6Q 677877F8CE7 67 G8U1H82  $E 6DD86H7 7EH6CO8@ ER6E JU ER8 .87D1CI8CE JCE8CI8I E1 SR6CO8 ER878 NCJE 8FDQ1?887 INEJ87 6CI X1G I87SHJDEJ1C 1C %8DTE8FG8H 5@ 9==9@ JE L1NQI R6K8 J77N8I 6C86HQJ8H F8F1 1C MNQ? 9; 6UUJHFJCO ER8JH INEJ872$E S6C@ ERN7@ G8 S1CSQNI8I@ ER6E ER8 .87D1CI8CE 76L ER8 NCJ1C 8Q8SEJ1C 67 6C 1DD1HENCJE? E1 F6`8 NCJQ6E8H6Q SR6CO87 JC 8FTDQ1?F8CE S1CIJEJ1C7 1U ER8 CNEHJEJ1C 7ND8HKJ71H7 JC 1HI8H E1 6SS8Q8H6E8 ER8JH DQ6C LJER1NE R6KJCO E1 G6HO6JC LJER ER8 BCJ1C2  >1H81K8H@ ER8 .87D1CI8CE H878HK8I S8HE6JC D17JEJ1C7 U1H NCJ1C 6CI C1CNCJ1C 8FDQ1?8872  %JCS8 D8HU1HFJCO IJ8E6H? 677877TF8CE7 L67 EH6IJEJ1C6QQ? S1C7JI8H8I C1CNCJ1C L1H`@ ER8 .8T7D1CI8CE NCJQ6E8H6QQ? EH6C7U8HH8I ER8 CNEHJEJ1C 7ND8HKJ71H7 6L6? UH1F ER8JH 677877F8CE INEJ87 6CI 677JOC8I ER8F E1 SQ8HJS6Q E67`7@ H878HK8I U1H NCJ1C L1H`8H7 N7JCO ER8 CNEHJEJ1C 8FDQ1?887 K1EJCO U1H ER8 BCJ1C 67 6 DH8E8VE E1 87E6GQJ7R 6 H8671C C1E E1 G6HO6JC LJER ER8 BCJ1C 67 E1 ER8 SR6CO872  )R8 CNEHJEJ1C 7ND8HTKJ71H7 L8H8 NC6L6H8 1U 6C? 1U ER878 SR6CO87 G8U1H8 ER8 8Q8SEJ1C 6CI ERN7 ER8 .87D1CI8CE L67 H8cNJH8I E1 G6HO6JC LJER ER8 BCTJ1C 6G1NE ER878 SR6CO872)R8 *17DJE6Q UNHER8H 6778HE7 ER6E JE 6SEN6QQ? C8O1EJ6E8I LJER ER8 BCJ1C 67 E1 ER8 SR6CO87 JC ER8 E8HF7 6CI S1CIJEJ1C7 1U 8FTDQ1?F8CE 1U ER8 CNEHJEJ1C NCJE 8FDQ1?8872  )R8 .87D1CI8CEY7 LJEC877 !6CJ8Q -6EEJ7E8@ IJH8SE1H 1U RNF6C H871NHS87@ E87EJUJ8I ER6E %1NER7JI8 *17DJE6Q L67 JC ER8 DH1S877 1U C8O1EJ6EJCO LJER ER8 BCJ1C H8O6HIJCO EL1 1ER8H H87JIN6Q NCJE7 JC 6IIJEJ1C E1 ER8 CNEHJEJ1C 8FDQ1?887 NCJE2  +SS1HIJCO E1 -6EEJ7E8@ LR8C ER8 *17TDJE6Q C8O1EJ6E8I LJER ER8 BCJ1C 1K8H 1ER8H H87JIN6Q NCJE7 JC ER8 D67E 6CI ER178 SNHH8CEQ? G8JCO S1C7JI8H8I@ ]G1JQ8HDQ6E8^ Q6CTON6O8 L1NQI G8 JCSQNI8I JC ER8 7JOC8I S1QQ8SEJK8TG6HO6JCJCO 6OH88F8CE@ ERJ7 Q6CON6O8 6QQ8O8IQ? DH1KJIJCO ER8 .87D1CI8CE LJER ER8 6NER1HJE? E1 SR6CO8 X1G I87SHJDEJ1C7 6CI 71Q8 IJ7SH8EJ1C 67 E1 7SR8INQJCO 8FDQ1?8872  -NE@ -6EEJ7E8 6IFJEE8I ER6E ER8 *17DJE6Q IJI C1E R6K8 6 7JOC8I 6OH88F8CE LJER ER8 BCJ1C E1 6DDQ? ER8 ]G1JQ8HDQ6E8^ Q6CON6O8 E1 ER8 CNEHJEJ1C NCJE JFF8IJT6E8Q? 6UE8H ER8 8Q8SEJ1C2  )R8 .87D1CI8CE JC JE7 GHJ8U 7E6E87@ ]_JER H8O6HI E1 ER8 oG1JQ8HDQ6E8Y Q6CON6O8 1U ER8 ,86ON8 +OH88F8CE@ JE L67 SQ86HQ? ER8 NCI8H7E6CIJCO G8EL88C ,1S6Q <<44 6CI ER8 *17DJE6Q ER6E ER8 G1JQ8HDQ6E8 Q6CON6O8 L1NQI G8 6I1DE8I U1H 86SR 1U ER8 ERH88 H8S8CEQ? S8HEJUJ8I H87JIN6Q NCJE72^  *1L8K8H@ JE 6DD86H7 UH1F ER8 H8S1HI ER6E ER8 ]G1JQ8HDQ6E8^ Q6CTON6O8 L67 E1 G8 JCSQNI8I JC 6C? S1QQ8SEJK8TG6HO6JCJCO 6OH88TF8CE JCK1QKJCO ER8CNEHJEJ1C NCJE LR8C ER8 6OH88F8CE L67 UJTC6QQ? 6I1DE8I 6CI C1E 6OH88I G? ER8 BCJ1C E1 G8 6DDQJS6GQ8 1C %8DE8FG8H 5@ 9==9@ ER8 I6? 6UE8H ER8 8Q8SEJ1C E1 6C? SR6CO87 F6I8 G? ER8 .87D1CI8CE E1 CNEHJEJ1C NCJE 8FDQ1?887 LJER1NE R6KJCO E1 G6HO6JC LJER ER8 BCJ1C2%88 U1H 8V6FDQ8@ E-*F !"#"2/ CF/75 6$.757NDH62(1H 6QQ 1U ER8 6G1K8@ LR8C ER8 .87D1CI8CEY7 6IFJEE8IQ? F6I8 ER8 SR6CO87 JC ER8 E8HF7 6CI S1CIJEJ1C7 1U 8FDQ1?F8CE 1U ER8 8FDQ1?887 JC ER8 NCJE I87SHJG8I R8H8JC@ LJER1NE DHJ1H C1EJS8 E1 ER8 BCJ1C 6CI LJER1NE6UU1HIJCO ER8 BCJ1C 6C 1DD1HENCJE? E1 G6HO6JC LJER ER8 .87D1CI8CE LJER H87D8SE E1 ERJ7 S1CINSE@ ER8 .87D1CI8CE R67 G88C U6JQJCO 6CI H8UN7JCO E1 G6HO6JC S1QQ8STEJK8Q? 6CI JC O11I U6JER LJER ER8 8VSQN7JK8 S1QQ8SEJK8TG6HO6JCJCO H8DH878CE6EJK8 1U JE7 8FDQ1?887@ JC KJ1Q6EJ1C 1U %8SEJ1C Z[6\[<\ 6CI [;\ 1U ER8 +SE2)R8 S1FDQ6JCE 6Q71 6QQ8O87 ER6E ER8 .87D1CI8CE KJ1Q6E8I %8STEJ1C Z[6\[<\ 6CI [/\ 1U ER8 +SE2  )R8 .87D1CI8CE I8CJ87 ERJ72  )R8H8 6H8 EL1 L6?7 E1 Q11` 6E ER8 6SEJ1C7 E6`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dJCE8CI ER8 K8H? S1C78cN8CS87 LRJSR U1H87886GQ? 6CI JC87TS6D6GQ? UQ1L UH1F RJ7 6SEJ1C7 2 2 2 G8S6N78 RJ7 S1CINSE I187 7D86` U1H JE78QU JU JE J7 IJ7SHJFJC6E1H? 6CI 2 2 2 LR6E8K8H ER8 SQ6JF8I 1K8HHJIJCO XN7EJUJS6EJ1C F6? G8@ JE S6HHJ87 LJER JE NCT6K6JQ6GQ8 S1C78cN8CS87 LRJSR ER8 8FDQ1?8H C1E 1CQ? U1H876L GNE FN7E R6K8 JCE8CI8I2 m$I2 6E 99Z2n$C I8E8HFJCJCO JU ER8 S1CINSE J7 JC U6SE ER8H8CEQ? I87EHNSEJK8@ ER8 -16HI FN7E G6Q6CS8 ER8 JCE8H87E7 1U ER8 8FDQ1?887 6O6JC7E ER8 JCE8H87E 1U ER8 8FDQ1?8H JC 1D8H6EJCO RJ7 GN7JC8772  6$"2&$#V"4,$#* +#G2& 3,2@ /<4 ',.- <9;/ [<44;\@ 8CU2 I8CJ8I <<; (2/I  %&B)*%$!" *&%a$)+,50<<=0; [!2#2 #JH2 <443\2  )R8 %NDH8F8 #1NHE JC Q;<B A7 E&2#" '#$2 P&#4*2&/5/ZZ B2%2 95 [<453\@ 78E U1HER ER8 SHJE8HJ6 E1 I8TE8HFJC8 ER8 GNHI8C 1U DH1KJCO ER8 DH878CS8 1H 6G78CS8 1U 6 IJ7SHJFJC6E1H? DNHD1782  )R8 #1NHE HNQ8I ER6E C1 DH11U 1U 6CEJTNCJ1C F1EJK6EJ1C C88I G8 6IK6CS8I 6CI ER6E 6 KJ1Q6EJ1C S6C G8 U1NCI JU ]JE S6C H8671C6GQ? G8 S1CSQNI8I ER6E ER8 8FDQ1?8HY7 IJ7SHJFJC6E1H? S1CINSE L67 o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b6EJ1C 6CI S1CS8HE8I 6SEJKJE?@ H6ER8H ER6C 1CQ? JCUQN8CSJCO ER8 1NES1F8 1U 6 D6HEJSNQ6H IJ7DNE82  %NSR S1CINSE SH86E87 KJ7JGQ8 6CI S1CEJCNJCO 1G7E6SQ87 E1 ER8 UNENH8 8V8HSJ78 1U 8FDQ1?88 HJORE72  )R8 ERJHI J7 LR8ER8H ER8 S1CINSE I8F1C7EH6E8I R17EJQJE? E1 ER8 DH1S877 1U S1QQ8SEJK8 G6HO6JCJCO 6CI UJC6QQ?@ LR8ER8H ER8 S1CINSE R6I ER8 8UU8SE 1U IJ7S1NH6OJCO S1QQ8SEJK8 G6HO6JCJCO G? F6`JCO JE 6DD86H UNEJQ8 E1 ER8 8FDQ1?T8872)R8 F1HCJCO 6UE8H ER8 NCJE 8FDQ1?887 SR178 E1 G8 H8DH8T78CE8I G? ER8 BCJ1C@ ER8 .87D1CI8CE  S6QQ8I JCIJKJIN6Q7 JC ER8 NCJE JCE1 ER8 1UUJS8 6CI F6I8 F6X1H SR6CO87 JC ER8JHL1H`JCO S1CIJEJ1C72  $C JE7 1LC F8F1 E1 ER8 8FDQ1?887 6CC1NCSJCO ER8 SR6CO8@ JE 7E6E87 ]+% A&B P'&_@ )*" ">a,&A""% *+e" e&)"! )& M&$' <<442^  )R8 F8F1 ER8C H8SJE87 SR6CO87 ER6E LJQQ H87NQE2  +E ER8 EHJ6Q@ %ND8HKJ71H -1JH8 8VTDQ6JC8I ER6E 6UE8H ER8 8Q8SEJ1C@ 7R8 E11` 6L6? ER8 677877F8CE L1H` U1H ER8 CNEHJEJ1C 7ND8HKJ71H7T$ 8FDQ1?887 G8S6N78 JE L67 C1CNCJ1C L1H`2  -1JH8 6Q71 E87EJUJ8I ER6E ER8 .87D1CI8CE G8O6C H8cNJHJCO ER8 8FDQ1?887 E1 DNCSR 6 EJF8SQ1S` 6UE8H ER8? SR178 ER8 BCJ1C G8S6N78 ER8? L6CE8I E1 `88D EH6S` 1U ER8JH EJF82  >1H81K8H@ JFF8IJ6E8Q? 6UE8H ER8 8Q8SEJ1C@ ER8 .87D1CI8CE QJFTJE8I NCJE 8FDQ1?887 QNCSR D8HJ1I@ G8O6C H8cNJHJCO 8FDQ1?887 E1 OJK8 9 L88`7 C1EJS8 G8U1H8 E6`JCO EJF8 1UU@ H8cNJH8I ER8 EJF8TSQ1S` E1 G8 DNCSR8I@ 6CI SR6CO8I 8FDQ1?887 7SR8INQ8I L1H`TI6?7 6CI R1NH72  )R8 CNEHJEJ1C 7ND8HKJ71H7T$ 8FDQ1?887 R6I 7NG7E6CEJ6Q X1G H87D1C7JGJQJEJ87 DHJ1H E1 ER8 8Q8SEJ1C2  )R878 JCTIJKJIN6Q7 F6I8 CNEHJEJ1C6Q 677877F8CE7 1C D6EJ8CE72  )R8? F8E LJER D6EJ8CE7 6CI S1C7NQE8I LJER I1SE1H7 6CI 1ER8H F8IJS6Q D8H71CC8Q2  +UE8H ER8 8Q8SEJ1C@ ER8? L8H8 7EHJDD8I 1U ER8JH INEJ87 6CI OJK8C ER8 F1H8 F8CJ6Q X1G 1U R6CIJCO 1NE D6S`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`8C ER8 76F8 6SEJ1C 8K8C JU ER8 8FDQ1?887 R6I C1E 8CO6O8I JC DH1E8SE8I 6SEJKJE?2  ),&L2&/ 3,DG2$/#"4,$ +&,:&#D/ A7 E&22$R4.9 3,**42&42/5<<0 %2#E2 9;;9:9;;Z [<440\f !,-"9R2/" C2&.9#$%4/4$: 3,&G7 A7 Q;<B@ Z< [<44/\f C#$$, 0*2."&4.5 6$.2@ /9< ',.- 93Z UC2 <9 [<445\f )&4:9" ;4$2@ 7NDH62  +Q71 788 H7 W-4O4$# 3#&"#:2 3,7 A7 Q;<B@ 40< (29I 5<5 [3ER#JH2 <44<\20*1L8K8H@ LR8C 6C 8FTDQ1?8HY7 F1EJK87 U1H JE7 6SEJ1C 6H8 U1NCI E1 G8 U6Q78@ ER8 SJHSNFT7E6CS87 F6? L6HH6CE 6C JCU8H8CS8 ER6E ER8 EHN8 F1EJK6EJ1C J7 6C NCQ6LUNQ 1C8 ER6E ER8 8FDQ1?8H I87JH87 E1 S1CS86Q2  !9#""-.L '#$$ C4$4$: 3,&G7 A7 Q;<B@ /59 (29I 055 [4ER #JH2 <45=\f ;4D2/",$2 8GG#&2* 3,&G2@ 9;; ',.- 399 [<4Z<\f E,*%2$ @*#L2 !$#.L @,,%/@ 943 ',.- ;40@ ;4; UC2 9 [<44=\2  %88 6Q71 +2"2& U4"#*2 3,2@ /</ ',.- 43= [<440\2  )R8 F1EJK8 F6? G8 JCU8HH8I UH1F ER8 E1E6Q SJHSNF7E6CS87 DH1K8I2  >1H81K8H@ ER8 -16HI F6? DH1D8HQ? Q11` E1 SJHSNF7E6CEJ6Q 8KJI8CS8 JC I8E8HTFJCJCO LR8ER8H ER8 8FDQ1?8HY7 6SEJ1C7 L8H8 JQQ8O6QQ? F1EJTK6E8I2  8//,.4#"4,$ W,/G4"#* %2* C#2/"&,@ 94< ',.- <4Z [<4ZZ\f )94"2V0A#$/ !2&A4.2/ 3,2@ 9Z; ',.- Z< [<4Z3\f Q;<B A7 >XW#&#VC4%R#( ;4D,-/4$2 !2&A4.2@ 490 (29I 549 [3ER #JH2 <44<\2  )R6E UJCIJCO F6? G8 G678I 1C ER8 -16HIY7 H8KJ8L 1U ER8 H8S1HI 67 6 LR1Q82  83PU 6$%-/"&42/@ 933 ',.- /;5 [<4Z;\f W2#"9 6$"2&$#"4,$#*@ <45 ',.- /<Z [<439\2$C S6HH?JCO JE7 GNHI8C 1U D8H7N67J1C NCI8H ER8 UJH7E D6HE 1U ER8 )&4:9" ;4$2E87E ER8 -16HI H8cNJH87 ER8 W8C8H6Q #1NC78Q UJH7E E1 D8H7N6I8 ER6E 6CEJNCJ1C 78CEJF8CE L67 6 7NG7E6CEJ6Q 1H F1EJK6ETJCO U6SE1H JC ER8 SR6QQ8CO8I 8FDQ1?8H I8SJ7J1C2  C#$$, 0*2.V"&4.5 6$.2@ 7NDH6 6E UC2 <9f )&4:9" ;4$2@ 7NDH62  $C 87E6GQJ7RJCO NCQ6LUNQ F1EJK6EJ1C@ ER8 W8C8H6Q #1NC78Q FN7E DH1K8 C1E 1CQ? ER6E ER8 8FDQ1?8H `C8L 1U ER8 8FDQ1?887 NCJ1C 6SEJKJEJ87 1H 7?FD6ERJ87@ GNE 6Q71 ER6E ER8 EJFJCO 1U ER8 6QQ8O8I H8DHJ76Q7 L67 DH1VJF6E8 E1 ER8 DH1E8SE8I 6SEJKJEJ87 6CI ER6E ER8H8 L67 6CEJTNCJ1C 6CJFN7 E1 ]QJC` ER8 U6SE1H7 1U EJFJCO 6CI `C1LQ8IO8 E1 ER8 JFDH1D8H F1EJK6EJ1C2^  W#** 3,$/"&-."4,$ A7 Q;<B@ 40< (29I 5Z0 [ZER #JH2 <44<\f !2&A4.2 0DG*,(22/ ;,.#* \]\VB@ /<5 ',.- <=;4 [<44;\f 8D2&4.#$ 3(#$#D4% 3,2@ /=< ',.- 9;/   0+C 8FDQ1?8H 7JFDQ? S6CC1E DH878CE 6 Q8OJEJF6E8 H8671C U1H JE7 6STEJ1C7 GNE FN7E D8H7N6I8 G? 6 DH8D1CI8H6CS8 1U ER8 8KJI8CS8 ER6E ER8 76F8 6SEJ1C L1NQI R6K8 E6`8C DQ6S8 8K8C JC ER8 6G78CS8 1U ER8 DH1TE8SE8I S1CINSE2  P N H P&-.L4$: 3,2@ /<5 ',.- 33< [<44;\f E!^ 3,&G7 A7 Q;<B@ 4<Z (29I </;< [ZER #JH2 <44=\2 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!509[<44<\f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`8C 6O6JC7E ER8 8FDQ1?T887 L1NQI R6K8 G88C E6`8C 8K8C JC ER8 6G78CS8 1U ER8JH DH1TE8SE8I S1CS8HE8I 6SEJKJEJ872  )&4:9" ;4$2@ 7NDH62  )R8 .87D1CTI8CE R67 U6JQ8I E1 S6HH? JE7 GNHI8C JC ERJ7 H8O6HI2)R8 .87D1CI8CE SQ86HQ? F6I8 ER878 SR6CO87 ER8 F1HCJCO 6UTE8H ER8 8Q8SEJ1C 6CI JFF8IJ6E8Q? 6UE8H ER8 8FDQ1?887 R6I 78TQ8SE8I ER8 BCJ1C 67 ER8JH H8DH878CE6EJK82  )R8 .87D1CI8CEY7 6778HEJ1C ER6E JE SR6CO8I ER8 X1G INEJ87 1U ER8 CNEHJEJ1C 7ND8HKJT71H7 G678I ND1C 6 DH88VJ7EJCO DQ6C L67 7R1LC E1 G8 DH8E8VEN6Q2  +QER1NOR -1JH8 R6I 7E6E8I DHJ1H E1 ER8 NCJ1C S6FD6JOC ER6E H8OJ7E8H8I IJ8EJSJ6C7 L1NQI D8HU1HF 677877F8CE7 JC ER8 UNENH8 ERH1NOR 6EEHJEJ1C@ ER8 8KJI8CS8 7R1L7 ER6E .87D1CI8CE IJI C1E JCE8CI E1 F6`8 ERJ7 SR6CO8 1C %8DE8FG8H 5@ 9==92  .87D1CTI8CEY7 1LC MNQ? 9;@ 9==9 F8F1 I8F1C7EH6E87 ER6E JE IJI C1E R6K8 6C? JFF8IJ6E8 DQ6C E1 SR6CO8 ER878 NCJE 8FDQ1?887 X1G72  $E J7 SQ86H ER6E 6QQ 1U ER878 SR6CO87 L1NQI C1E R6K8 1SSNHH8I 6G78CE ER8 8FDQ1?887 K1EJCO U1H ER8 BCJ1C 6CI ER8 .87D1CI8CE F6I8 ER8 SR6CO87 JC H8E6QJ6EJ1C U1H ER8 8FDQ1?887 F6`JCO ER8 I8SJ7J1C E1 G8 H8DH878CE8I G? ER8 BCJ1C2  _R8C 6C 8FDQ1?8HY7 F1EJK87 6H8 U1NCI E1 G8 U6Q78@ ER8 SJHSNF7E6CS87 F6? L6HH6CE 6C JCU8H8CS8 ER6E ER8 EHN8 F1EJK6EJ1C J7 6C NCQ6LUNQ 1C8 ER6E ER8 8FDQ1?8H I87JH87 E1 S1CS86Q2  $E J7 SQ86H ER6E 7NSR J7 ER8 JC7E6CS8 R8H82$C KJ8L 1U 6QQ 1U ER8 6G1K8@ $ UJCI ER6E ER8 .87D1CI8CE G? JE7 6SEJ1C7 78E U1HER JC ER8 S1FDQ6JCE KJ1Q6E8I %8SEJ1C Z[6\[<\ 6CI [/\ 1U ER8 +SE2$e2)*" "(("#) &( )*" B'(+$. ,+-&. a.+#)$#"&' #&>>".#")R8 6SEJKJEJ87 1U ER8 .87D1CI8CE 78E U1HER JC 78SEJ1C $$$@ 6G1K8@ U1NCI E1 S1C7EJENE8 NCU6JH Q6G1H DH6SEJS87 1SSNHHJCO JC S1CC8SEJ1C LJER ER8 1D8H6EJ1C7 1U ER8 .87D1CI8CE I87SHJG8I JC 78SEJ1C $@ 6G1K8@ R6K8 6 SQ178@ JCEJF6E8 6CI 7NG7E6CEJ6Q H8Q6EJ1CT7RJD E1 EH6I8@ EH6UUJS@ 6CI S1FF8HS8 6F1CO ER8 78K8H6Q %E6E87 6CI E8CI E1 Q86I E1 Q6G1H IJ7DNE87 GNHI8CJCO 6CI 1G7EHNSEJCO S1FF8HS8 6CI ER8 UH88 UQ1L ER8H81U2e2)*" .">"!A*6KJCO U1NCI ER6E ER8 .87D1CI8CE R67 8CO6O8I JC S8HE6JC NCTU6JH Q6G1H DH6SEJS87@ $ 7R6QQ H8S1FF8CI ER6E JE S8678 6CI I87J7E ER8H8UH1F 6CI E6`8 S8HE6JC 6UUJHF6EJK8 6SEJ1C I87JOC8I E1 8UU8STEN6E8 ER8 D1QJSJ87 1U ER8 +SE2*6KJCO U1NCI ER6E ER8 .87D1CI8CE NCQ6LUNQQ?@ NCJQ6E8H6QQ? F6I8 ER8 U1QQ1LJCO SR6CO87 JC ER8 E8HF7 6CI S1CIJEJ1C7 1U 8FDQ1?F8CE 1U JE7 8FDQ1?887 JC ER8 NCJE U1NCI 6DDH1DHJ6E8 U1H ER8 DNHD1787 1U S1QQ8SEJK8 G6HO6JCJCO R8H8JCd  SR6CO8I 6 <TR1NH QNCSRGH86`E1 6 /=TFJCNE8 QNCSRGH86` LJER EL1 <;TFJCNE8 GH86`7@ EJF8 1UU L67 E1 G8 OH6CE8I G678I 1C 78CJ1HJE? 1HI8H 6CI 1CQ? ND1C 9 L88`7 C1EJS8 G8JCO OJK8Cf H8cNJH8I NCJE 8FDQ1?887 E1 DNCSR 6 EJF8SQ1S`f SR6CO8I ER8 EJEQ8 1U CNEHJEJ1C 7ND8HKJ71Hf 6CI SR6CO8I ER8 X1GINEJ87 6CI H8ONQ6HQ? 7SR8INQ8I L1H`I6? 6CI R1NH7 1U S8HE6JC CNEHJEJ1C I8D6HEF8CE 8FDQ1?887 JC ER8 NCJE@ $ 7R6QQ H8S1FF8CI ER6E ER8 .87D1CI8CE G8 1HI8H8I 6E ER8 BCTJ1CY7 H8cN87E E1 H87SJCI ER878 SR6CO87 6CI H8JC7E6E8 ER8 E8HF7 6CI S1CIJEJ1C7 1U ER878 8FDQ1?887 67 ER8? 8VJ7E8I DHJ1H E1 ER8 8Q8SEJ1C 1C %8DE8FG8H ;@ 9==9@ 6CI F6JCE6JC ER878 E8HF7 6CI S1CIJEJ1C7 1U 8FDQ1?F8CE NCEJQ ER8 .87D1CI8CE 6CI ER8 BCJ1C G6HO6JC E1 6OH88F8CE 1H O11ITU6JER JFD6778@ 6CI JC ER8 8K8CE 6C NCI8H7E6CIJCO J7 H86SR8I 8FG1I? 7NSR NCI8H7E6CIJCO JC 6 7JOC8I 6OH88F8CE2  %88 )4$$V'4142 !",&2/590/ ',.- 439 [<434\2(NHER8H@ ER8 .87D1CI8CE 7R1NQI G8 1HI8H8I E1 F6`8 LR1Q8 NCJE 8FDQ1?887 U1H 6C? Q177 1U 86HCJCO7 1H 1ER8H G8C8UJE7 7NUTU8H8I 67 6 H87NQE 1U ER8 .87D1CI8CEY7 6G1K8 NCQ6LUNQ 6SEJ1CJC 6SS1HI6CS8 LJER ER8 -16HIY7 I8SJ7J1C JC >:*2 +&,"2."4,$ !2&VA4.2@ <Z/ ',.- 5Z9 [<43=\@ 8CUI2 000 (29I ;=9 [5ER #JH2 <43<\@ LJER JCE8H87E S1FDNE8I 67 JC Q2R W,&4O,$/ F,& "92 <2V"#&%2%@ 9Z/ ',.- <<3/ [<4Z3\2-8S6N78 1U ER8 C6ENH8 1U ER8 NCU6JH Q6G1H DH6SEJS87 U1NCI R8H8JC@ 6CI JC 1HI8H E1 F6`8 8UU8SEJK8 ER8 JCE8HI8D8CI8CE ON6HT6CE887 1U %8SEJ1C 3 1U ER8 +SE@ $ 7R6QQ H8S1FF8CI ER6E ER8 .8T7D1CI8CE G8 1HI8H8I E1 H8UH6JC UH1F JC 6C? QJ`8 1H H8Q6E8I F6CTC8H 6GHJIOJCO 6C? 1U ER8 HJORE7 ON6H6CE88I 8FDQ1?887 G? %8STEJ1C 3 1U ER8 +SE2  )R8 .87D1CI8CE 7R1NQI 6Q71 G8 H8cNJH8I E1 D17E ER8 SN7E1F6H? C1EJS82#&'#,B%$&'% &( ,+_<2 )R8 .87D1CI8CE@ %1NER7JI8 *17DJE6Q@ J7 6CI R67 G88C 6E 6QQ EJF87 F6E8HJ6Q R8H8JC 6C 8FDQ1?8H 8CO6O8I JC S1FF8HS8 LJERJC ER8 F86CJCO 1U %8SEJ1C 9[9\@ [5\@ 6CI [3\ 1U ER8 +SE 6CI 6 R86QERS6H8 JC7EJENEJ1C LJERJC ER8 F86CJCO 1U %8SEJ1C 9[<0\ 1U ER8 +SE292 '8L A1H`Y7 *86QER i *NF6C %8HKJS8 BCJ1C <<44@ %8HTKJS8 "FDQ1?887 $CE8HC6EJ1C6Q BCJ1C@ +(,:#$& J7 6 Q6G1H 1HTO6CJb6EJ1C LJERJC ER8 F86CJCO 1U %8SEJ1C 9[;\ 1U ER8 +SE2/2 )R8 U1QQ1LJCO 8FDQ1?887 1U ER8 .87D1CI8CE S1C7EJENE8 6 NCJE 6DDH1DHJ6E8 U1H ER8 DNHD1787 1U S1QQ8SEJK8 G6HO6JCJCO LJERJC ER8 F86CJCO 1U %8SEJ1C 4[G\ 1U ER8 +SEd+QQ UNQQTEJF8@ 6CI H8ONQ6H D6HETEJF8 6CI D8H IJ8F E8SRCJS6Q 8FDQ1?887@ SQJCJS6Q 677J7E6CE7@ 6IIJSEJ1C S1NC78Q1H7 6CI CNEHJTEJ1C 7ND8HKJ71H7 8FDQ1?8I G? ER8 .87D1CI8CE 6E JE7 -6? %R1H8 U6SJQJE? GNE 8VSQNIJCO 6QQ 1ER8H 8FDQ1?887@ F6C6O8H7@ ON6HI7 6CI 7ND8HKJ71H7 67 I8UJC8I JC %8SEJ1C 9[<<\ 1U ER8 +SE202 &C %8DE8FG8H ;@ 9==9@ 6 F6X1HJE? 1U ER8 8FDQ1?887 JC ER8 NCJE 78Q8SE8I ER8 BCJ1C 67 ER8JH S1QQ8SEJK8TG6HO6JCJCO H8DH878CTE6EJK8 JC 6 -16HI 8Q8SEJ1C 6CI 1C %8DE8FG8H 9/@ 9==9@ L67 S8HTEJUJ8I G? ER8 -16HI 67 ER8 8VSQN7JK8 S1QQ8SETG6HO6JCJCO H8DH878CTE6EJK8 1U ER8 NCJE 6CI R67 H8F6JC8I 67 G? KJHEN8 1U %8SEJ1C 4[6\ 1U ER8 +SE2;2 -? NCJQ6E8H6QQ? F6`JCO ER8 U1QQ1LJCO SR6CO87 JC ER8 E8HF7 6CI S1CIJEJ1C7 1U 8FDQ1?F8CE 1U NCJE 8FDQ1?887d G? SR6COJCO 6 <TR1NH QNCSRGH86` E1 6 /=TFJCNE8 QNCSRGH86` LJER EL1 <;TFJCNE8 GH86`7f OH6CEJCO EJF8 1UU G678I 1C 78CJ1HJE? 1HI8H 6CI  %&B)*%$!" *&%a$)+,50/1CQ? LJER 9 L88`7 C1EJS8 G8JCO OJK8Cf H8cNJH8I NCJE 8FDQ1?887 E1 DNCSR 6 EJF8SQ1S`f SR6CO8I ER8 EJEQ8 1U CNEHJEJ1C 7ND8HKJ71H7T$ 6CI $$ 6CI SR6CO8I ER8JH X1G INEJ87 6CI H8ONQ6HQ? 7SR8INQ8I L1H`I6?7 6CI R1NH7@ LJER1NE DHJ1H C1EJS8 E1 ER8 BCJ1C 6CI LJER1NE 6UU1HIJCO ER8 BCJ1C 6C 1DD1HENCJE? E1 G6HO6JC LJER ER8 .87D1CI8CE LJER H87D8SE E1 ER878 SR6CO87@ ER8 .87D1CI8CE R67 G88C U6JQJCO 6CI H8UN7JCO E1 G6HO6JC S1QQ8SEJK8Q? 6CI JC O11I U6JER LJER ER8 8VSQN7JK8 S1QQ8SEJK8TG6HO6JCJCO H8DH878CE6EJK8 1U JE7 8FDQ1?887@ JC KJ1Q6EJ1C 1U %8SEJ1C Z[6\[<\ 6CI [;\ 1U ER8 +SE252 )R8 .87D1CI8CE 8CO6O8I JC NCU6JH Q6G1H DH6SEJS87 JC KJ1Q6TEJ1C 1U %8SEJ1C Z[6\[<\ 6CI [/\ 1U ER8 +SE@ G? NCJQ6E8H6QQ? NCQ6LTUNQQ? F6`JCO ER8 SR6CO87 JC ER8 E8HF7 6CI S1CIJEJ1C7 1U 8FTDQ1?F8CE 1U JE7 NCJE 8FDQ1?887 QJ7E8I JC D6H6OH6DR ;@ 6G1K8@ G8S6N78 ER8 8FDQ1?887 1U ER8 .87D1CI8CE X1JC8I 6CI 7NDD1HE8I ER8 BCJ1C 6CI E1 IJ7S1NH6O8 JE7 8FDQ1?887 UH1F 8CO6OJCO JC ER878 6SEJKJEJ87 6CI F8FG8H7RJD JC 6 Q6G1H 1HO6CJb6EJ1C232 )R8 6U1H876JINCU6JH Q6G1H DH6SEJS87 6H8 NCU6JH Q6G1H DH6STEJS87 LJERJC ER8 F86CJCO 1U %8SEJ1C 9[5\ 6CI [3\ 1U ER8 +SE2&C ER878 UJCIJCO 1U U6SE 6CI S1CSQN7J1C7 1U Q6L 6CI 1C ER8 8CEJH8 H8S1HI@ $ J77N8 ER8 U1QQ1LJCO H8S1FF8CI8I;&.!".)R8 .87D1CI8CE@ %1NER7JI8 *17DJE6Q@-6? %R1H8@ '8L A1H`@ JE7 1UUJS8H7@ 6O8CE7@ 7NSS8771H7@ 6CI 677JOC7@ 7R6QQ<2 #8678 6CI I87J7E UH1F[6\ BCJQ6E8H6QQ? SR6COJCO 6 <TR1NH QNCSRGH86` E1 6 /=TFJCNE8 QNCSRGH86` LJER EL1 <;TFJCNE8 GH86`72[G\ BCJQ6E8H6QQ? OH6CEJCO EJF8 1UU G678I 1C 78CJ1HJE? 1HI8H LJER 1CQ? 9 L88`7 C1EJS8 OJK8C2[S\ BCJQ6E8H6QQ? H8cNJHJCO NCJE 8FDQ1?887 E1 DNCSR 6 EJF8TSQ1S`2[I\ BCJQ6E8H6QQ? SR6COJCO ER8 X1G EJEQ87 1U CNEHJEJ1C 7ND8HKJT71H7T$ 6CI $$@ ER8JH X1G INEJ87 6CI H8ONQ6HQ? 7SR8INQ8I L1H`I6?7 6CI R1NH72[8\ $C 6C? QJ`8 1H H8Q6E8I F6CC8H JCE8HU8HJCO LJER@ H87EH6JCJCO@ 1H S18HSJCO 8FDQ1?887 JC ER8 8V8HSJ78 1U ER8 HJORE7 ON6H6CE88I ER8F JC %8SEJ1C 3 1U ER8 +SE292 )6`8 ER8 U1QQ1LJCO 6UUJHF6EJK8 6SEJ1C C8S8776H? E1 8UU8STEN6E8 ER8 D1QJSJ87 1U ER8 +SE2[6\ &C H8cN87E G? ER8 BCJ1C H87SJCI ER8 NCJQ6E8H6Q SR6CO87 JFDQ8F8CE8I G? ER8 .87D1CI8CE JC ER8 E8HF7 6CI S1CIJEJ1C7 1U JE7 8FDQ1?887 JC ER8 NCJE 78E U1HER R8H8JC JC %8DE8FG8H 9==9 U1NCI E1 G8 NCU6JH Q6G1H DH6SEJS87 6CI H8JC7E6E8 ER8 E8HF7 6CI S1CIJEJ1C7 1U 8FDQ1?F8CE LRJSR 8VJ7E8I H8O6HIJCO JE7 8FDQ1?T887 JC ERJ7 NCJE DHJ1H E1 ER8 -16HI 8Q8SEJ1C 1C %8DE8FG8H ;@ 9==9f G6HO6JC LJER ER8 BCJ1C JC O11I U6JER NCEJQ 6C 6OH88F8CE 1H JFD6778 J7 H86SR8If 6CI ER8 .87D1CI8CE 7R1NQI G8 UNHER8H 1HI8H8I E1 F6`8 LR1Q8 NCJE 8FDQ1?887 U1H 6C? Q177 1U 86HCJCO7 6CI G8C8UJE7 1SS67J1C8I G? ER8 .87D1CI8CEY7 NCQ6LUNQ 6SEJ1C7 JC ER8 F6CC8H 78E U1HER JC ER8 H8F8I? 78SEJ1C 1U ERJ7 I8SJ7J1C2  ;$U C1 8VS8DEJ1C7 6H8 UJQ8I 67 DH1KJI8I G? %8S2 <=9205 1U ER8 -16HIY7 .NQ87 6CI .8ONQ6EJ1C7@ ER8UJCIJCO7@ S1CSQN7J1C7@ 6CI H8S1FF8CI8I &HI8H 7R6QQ@ 67 DH1KJI8I JC %8S2 <=920Z 1U ER8 .NQ87@ G8 6I1DE8I G? ER8 -16HI 6CI 6QQ 1GX8SEJ1C7 E1 ER8F 7R6QQ G8 I88F8I L6JK8I U1H 6QQ DNHTD17872[G\ $C ER8 8K8CE ER8 .87D1CI8CEY7 NCU6JH Q6G1H DH6SEJS87 H87NQE JC ER8 Q6?1UU@ IJ7SR6HO8@ 1H 1ER8H SR6CO8 JC NCJE 8FDQ1?88 7E6EN7 ER8 .87D1CI8CE 7R6QQ F6`8 LR1Q8 6C? NCJE 8FDQ1?887 6UU8SE8I G? 7NSR 6SEJ1C U1H 6C? Q177 1U 86HCJCO7 1H G8C8UJE7 JC ER8 F6CTC8H 78E U1HER JC ER8 H8F8I? 78SEJ1C 1U ERJ7 I8SJ7J1C@ 6CI 1UU8H LJERJC <0 I6?7 1U ERJ7 &HI8H 7NSR 8FDQ1?887 JFF8IJ6E8 H8JCT7E6E8F8CE E1 ER8JH U1HF8H X1G7@ JU 6DDQJS6GQ8@ 1H JU 7NSR X1G7 C1 Q1CO8H 8VJ7E E1 7NG7E6CEJ6QQ? 8cNJK6Q8CE D17JEJ1C7 LJER1NE DH8XNTIJS8 E1 ER8JH 78CJ1HJE? 1H 6C? 1ER8H HJORE7 1H DHJKJQ8O87 8CX1?8I G? ER8F2[S\ _JERJC <0 I6?7 UH1F ER8 I6E8 1U ERJ7 &HI8H@ H8F1K8 UH1F JE7 UJQ87 6C? H8U8H8CS8 E1 ER8 NCQ6LUNQ SR6CO8 JC 7E6EN7 1U JE7 8FDQ1?887 IN8 E1 ER8 .87D1CI8CEY7 6G1K8 NCQ6LUNQ 6SEJ1C7 6CI 6C? L6O8 6CI G8C8UJE SR6CO87 H87NQEJCO ER8H8UH1F@ 6CI LJERJC / I6?7 ER8H86UE8H C1EJU? ER8 8FDQ1?887 JC LHJEJCO ER6E ERJ7 R67 G88C I1C8 6CI ER6E ER8 .87D1CI8CEY7 NCQ6LUNQ 6SEJ1C7 LJQQ C1E G8 N78I 6O6JC7E ER8F JC 6C? L6?2[I\ aH878HK8 6CI@ LJERJC <0 I6?7 1U 6 H8cN87E@ 1H 7NSR 6IIJTEJ1C6Q EJF8 67 ER8 .8OJ1C6Q@ !JH8SE1H U1H .8OJ1C 94 F6? 6QQ1L U1H O11I S6N78 7R1LC@ DH1KJI8 6E 6 H8671C6GQ8 DQ6S8 I87JOC6E8I G? ER8 -16HI 1H JE7 6O8CE7@ 6QQ D6?H1QQ H8S1HI7@ 71SJ6Q 78SNHJE? D6?F8CE H8S1HI7@ EJF8S6HI7@ D8H71CC8Q H8S1HI7 6CI H8D1HE7@ 6CI 6QQ 1ER8H H8S1HI7@ JCSQNIJCO 6C 8Q8SEH1CJS S1D? 1U 7NSR H8S1HI7 JU 7E1H8I JC 8Q8SEH1CJS U1HF@ C8S8776H? E1 6C6Q?b8 ER8 6F1NCE 1U G6S`D6? IN8 NCI8H ER8 E8HF7 1U ERJ7 &HI8H2[8\ _JERJC <0 I6?7 6UE8H 78HKJS8 G? ER8 .8OJ1C@ D17E 6E JE7 U6TSJQJE? JC -6? %R1H8@ '8L A1H`@ S1DJ87 1U ER8 6EE6SR8I C1EJS8 F6H`8I ]+DD8CIJV2^5#1DJ87 1U ER8 C1EJS8@ 1C U1HF7 DH1KJI8I G? ER8 .8OJ1C6Q !JH8SE1H@ 6UE8H G8JCO 7JOC8I G? ER8 .87D1CTI8CEY7 H8DH878CE6EJK8@ 7R6QQ G8 D17E8I G? ER8 .87D1CI8CEY 6CI F6JCE6JC8I U1H 5= S1C78SNEJK8 I6?7 JC S1C7DJSN1N7 DQ6S87 JCTSQNIJCO 6QQ DQ6S87 LR8H8 C1EJS87 E1 8FDQ1?887 6H8 SN7E1F6HJQ? D17E8I2  .8671C6GQ8 7E8D7 7R6QQ G8 E6`8C G? ER8 .87D1CI8CE E1 JC7NH8 ER6E ER8 C1EJS87 6H8 C1E 6QE8H8I@ I8U6S8I@ 1H S1K8H8I G? 6C? 1ER8H F6E8HJ6Q2  $C ER8 8K8CE ER6E@ INHJCO ER8 D8CI8CS? 1U ER878 DH1S88IJCO7@ ER8 .87D1CI8CE R67 O1C8 1NE 1U GN7JC877 1H SQ178I ER8 U6SJQJE? JCK1QK8I JC ER878 DH1S88IJCO7@ ER8 .87D1CTI8CE 7R6QQ INDQJS6E8 6CI F6JQ 6E JE7 1LC 8VD8C78 6 S1D? 1U ER8 C1EJS8 E1 6QQ SNHH8CE 8FDQ1?887 6CI U1HF8H 8FDQ1?887 8FTDQ1?8I G? ER8 .87D1CI8CE 7JCS8 &SE1G8H <3@ 9==92[U\ _JERJC 9< I6?7 6UE8H 78HKJS8 G? ER8 .8OJ1C@ UJQ8 LJER ER8 .8OJ1C6Q !JH8SE1H U1H .8OJ1C 94 6 7L1HC 6UUJI6KJE 1U 6 H87D1CT7JGQ8 1UUJSJ6Q 1C 6 U1HF DH1KJI8I G ? ER8 .8OJ1C 6EE87EJCO E1 ER8 7E8D7 ER6E ER8 .87D1CI8CE R6I E6`8C E1 S1FDQ?2  5$U ERJ7 &HI8H J7 8CU1HS8I G? 6 XNIOF8CE 1U 6 BCJE8I %E6E87 S1NHE 1U 6DD86Q7@ ER8 L1HI7 JC ER8 C1EJS8 H86IJCO ]a17E8I G? &HI8H 1U ER8 '6TEJ1C6Q ,6G1H .8Q6EJ1C7 -16HI^ 7R6QQ H86I ]a17E8I aNH7N6CE E1 6 MNIOTF8CE 1U ER8 BCJE8I %E6E87 #1NHE 1U +DD86Q7 "CU1HSJCO 6C &HI8H 1U ER8 '6EJ1C6Q ,6G1H .8Q6EJ1C7 -16HI2^